TABLE OF CONTENTS

Exhibit 10.51

--------------------------------------------------------------------------------

 

EXCHANGE AGREEMENT

by and among

KENNEDY-WILSON, INC.,

WILLIAM J. MCMORROW,

and

THE SEVERAL PURCHASERS NAMED IN SCHEDULE I

 

--------------------------------------------------------------------------------


 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

 

Page

 

 

--------------------------------------------------------------------------------

ARTICLE I
EXCHANGE

 

 

 

SECTION 1.01

Exchange and Delivery

1

SECTION 1.02

Closing

2

SECTION 1.03

Repayment

2

SECTION 1.04

Registration of Transfer and Exchange; Payments and Endorsements.

2

SECTION 1.05

Default Rates of Interest.

3

SECTION 1.06

Maximum Legal Rate of Interest

3

SECTION 1.07

Payment on Non-Business Days

3

SECTION 1.08

Optional Prepayment

3

SECTION 1.09

Transfer and Exchange of 2002 Debentures

3

SECTION 1.10

Replacement of 2002 Debentures

4

SECTION 1.11

Priority.

4

SECTION 1.12

Termination

5

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

 

 

SECTION 2.01

Organization, Qualifications and Corporate Power.

6

SECTION 2.02

Authorization of Agreements, Etc

7

SECTION 2.03

Validity

7

SECTION 2.04

Authorized Capital Stock

7

SECTION 2.05

Company SEC Reports and Financial Statements.

8

SECTION 2.06

Events Subsequent to the Balance Sheet Date

8

SECTION 2.07

Litigation; Compliance with Law

9

SECTION 2.08

Title to properties

10

SECTION 2.09

Leasehold Interests

10

SECTION 2.10

Insurance

10

SECTION 2.11

Taxes

10

SECTION 2.12

Other Agreements

11

SECTION 2.13

Loans and Advances

11

SECTION 2.14

Assumptions, Guaranties, Etc. of Indebtedness of Other Persons

12

SECTION 2.15

Significant Customers and Suppliers

12

SECTION 2.16

Governmental Approvals

12

SECTION 2.17

Disclosure

12

SECTION 2.18

Offering of the 2002 Debentures and Common Shares

13

SECTION 2.19

Brokers

13

SECTION 2.20

Employees

13

SECTION 2.21

Environmental Protection

13

SECTION 2.22

Foreign Corrupt Practices Act

14

SECTION 2.23

Federal Reserve Regulations

14

SECTION 2.24

Common Shares

14

(i)



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Table of Contents (cont.)

 

 

Page

 

 

--------------------------------------------------------------------------------

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

 

 

SECTION 3.01

Organization; Power and Authority

15

SECTION 3.02

No Conflict

15

SECTION 3.03

Accredited Investor

15

SECTION 3.04

Experience

15

SECTION 3.05

Information

15

SECTION 3.06

Purchase for Investment

15

SECTION 3.07

Reoffers and Resales

15

SECTION 3.08

Litigation

16

SECTION 3.09

No Commission

16

SECTION 3.10

No Restrictions

16

ARTICLE IV
CONDITIONS PRECEDENT

 

 

 

SECTION 4.01

Conditions to Obligations of the Purchasers

16

SECTION 4.02

Conditions to Obligations of the Company

18

 

ARTICLE V
COVENANTS OF THE COMPANY

 

 

 

SECTION 5.01

Information

18

SECTION 5.02

Corporate Existence

20

SECTION 5.03

Properties, Business, Insurance

20

SECTION 5.04

Inspection and Consultation

20

SECTION 5.05

Restrictive Agreements Prohibited

20

SECTION 5.06

Transactions with Affiliates

20

SECTION 5.07

Restrictions on New Debt

21

SECTION 5.08

Compliance with Laws

21

SECTION 5.09

Keeping of Records and Books of Account

21

SECTION 5.10

Change in Nature of Business

21

SECTION 5.11

U.S. Real Property Interest Statement

21

SECTION 5.12

International Investment Survey Act of 1976

21

SECTION 5.13

Consolidation, Merger of Disposition of Assets

22

SECTION 5.14

Debt to Equity Ratio

22

SECTION 5.15

Debt Coverage Ratio

22

SECTION 5.16

Termination of Covenants

22

SECTION 5.17

Rule 144A Information

22

(ii)



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Table of Contents (cont.)

 

 

Page

 

 

--------------------------------------------------------------------------------

ARTICLE VI
COVENANTS OF THE PURCHASERS

 

 

 

SECTION 6.01

Restriction on Transfers.

22

ARTICLE VII
COVENANTS OF THE MANAGING STOCKHOLDER

 

 

 

SECTION 7.01

Tag-Along Rights

23

SECTION 7.02

Termination

25

 

ARTICLE VIII
MISCELLANEOUS

 

 

 

SECTION 8.01

Expenses

25

SECTION 8.02

Survival of Agreements

25

SECTION 8.03

Brokerage

26

SECTION 8.04

Parties in Interest

26

SECTION 8.05

Notices

26

SECTION 8.06

Governing Law

26

SECTION 8.07

Entire Agreement

26

SECTION 8.08

Counterparts

27

SECTION 8.09

Amendments

27

SECTION 8.10

Severability

27

SECTION 8.11

Titles and Subtitles

27

SECTION 8.12

Indemnification.

27

SECTION 8.13

Remedies Cumulative

28

SECTION 8.14

Remedies Not Waived

28

SECTION 8.15

Certain Defined Terms

28

 

 

 

 

ARTICLE IX
EVENTS OF DEFAULT

 

 

 

 

SECTION 9.01

Events of Default

31

SECTION 9.02

Annulment of Defaults

32

SCHEDULES AND EXHIBITS

SCHEDULE I

Purchasers

SCHEDULE II

Disclosure Schedule

SCHEDULE III

Subsidiaries and Affiliates

EXHIBIT A

Form of 2002 Debenture

(iii)



--------------------------------------------------------------------------------

TABLE OF CONTENTS


EXCHANGE AGREEMENT

               This EXCHANGE AGREEMENT is entered into (as amended, modified and
supplemented from time to time, this “Agreement”) by and among KENNEDY-WILSON,
INC., a Delaware corporation (the “Company”), WILLIAM J. MCMORROW, an individual
residing in Los Angeles, California (the “Managing Stockholder”), and the
SEVERAL PURCHASERS named in the attached Schedule I (individually a “Purchaser”
and collectively the “Purchasers”).

W I T N E S S E T H :

               WHEREAS, the Company previously issued and sold to the Purchasers
the Company’s 6% Subordinated Convertible Notes, due 2006 (the “1999
Debentures”) in the original aggregate principal amount of $7,500,000 pursuant
to a Convertible Debenture Purchase Agreement dated as of April 15, 1999 (the
“1999 Agreement”) among the Company, the Managing Stockholder, Lewis A. Halpert
(“Halpert” and collectively with the Managing Stockholder, the “Stockholders”)
and the Purchasers;

               WHEREAS, pursuant to a binding letter agreement dated as of June
28, 2002 between the Purchasers and the Company (the “Letter Agreement”), the
Company has exchanged the 1999 Debentures for (a) the Company’s 6% Subordinated
Notes due 2006 (the “2002 Debentures”) in the original aggregate principal
amount of $2,772,810 and (b) 749,000 shares (such shares, the “Common Shares”)
of the Company’s common stock, par value $0.01 per share (the “Common Stock”),
with an aggregate value of $3,977,190 as of June 27, 2002, in each case on the
terms and subject to the conditions set forth in this Agreement;

               WHEREAS, no commission or other remuneration was or will be paid
in respect of the exchange of securities contemplated by the Letter Agreement
and hereby other than the exchange of the 1999 Debentures for the 2002
Debentures and the Common Shares; and

               WHEREAS, the parties hereto wish to enter into this Agreement to
amend, restate and supercede the Letter Agreement.

               NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained in this Agreement, the parties agree as follows:

ARTICLE I
EXCHANGE

               SECTION 1.01  Exchange and Delivery.  On the basis of the
representations, warranties, covenants and agreements contained herein and
subject to the terms and conditions of this Agreement, on or before the date
hereof, each Purchaser shall deliver to the Company its 1999 Debentures in the
principal amount set forth opposite the name of such Purchaser under the heading
“1999 Debentures” on Schedule I in exchange for (a) 2002 Debentures in the
principal amount set forth opposite the name of such Purchaser under the heading
“2002 Debentures” on Schedule I and (b) that number of Common Shares set forth
opposite the name of such Purchaser under the heading “Common Shares” on
Schedule I.  The 2002 Debentures shall be substantially in the form set forth as
Exhibit A attached hereto.  Except as set forth in this Agreement, the



--------------------------------------------------------------------------------

TABLE OF CONTENTS


2002 Debentures shall (i) be payable on April 15, 2006 and (ii) bear interest
(based on a 360-day year consisting of twelve 30-day months) on the unpaid
principal amount thereof until due and payable at the rate of six percent (6%)
per annum, which interest shall be payable monthly in arrears on the last
business day of each month, commencing as of July, 2002, and at maturity or
prior prepayment of the 2002 Debentures in full.

               SECTION 1.02  Closing.  The closing shall take place at the
offices of White & Case LLP, 633 West Fifth Street, Los Angeles, California
90071, at 10:00 a.m., Los Angeles time, on or before September 30, 2002, or at
such other location or such later date and time as may be agreed upon among the
Purchasers and the Company (such closing being called the “Closing” and such
date and time being called the “Closing Date”).  On or before the Closing Date,
the Company shall issue and deliver to each Purchaser (a) a 2002 Debenture,
payable to the order of such Purchaser, in the principal amount set forth
opposite the name of such Purchaser under the heading “2002 Debentures” on
Schedule I and (b) a certificate representing the number of Common Shares set
forth opposite the name of such Purchaser under the heading “Common Shares” on
Schedule I.  In exchange for the 2002 Debentures and the Common Shares being
issued and delivered under this Agreement, and against delivery of the 2002
Debentures and the Common Shares as aforesaid, on or before the Closing Date
each Purchaser shall deliver the 1999 Debentures to the Company, and the 1999
Debentures shall be cancelled.

               SECTION 1.03  Repayment.  The Company hereby unconditionally
promises to pay to each Holder of a 2002 Debenture the then unpaid principal
amount of the 2002 Debenture, and all accrued and unpaid interest thereon on
April 15, 2006.

               SECTION 1.04  Registration of Transfer and Exchange; Payments and
Endorsements. 

               (a)     The Company shall keep at its corporate headquarters
located at the address listed in Section 8.05 of this Agreement, or such other
office as the Company shall designate from time to time with prompt written
notice, a register (the “Security Register”) maintained by a registrar (the
“Security Registrar”) in which, subject to reasonable regulations as the
Security Registrar may prescribe, the Company shall provide for the registration
of the 2002 Debentures initially in the name of the Purchasers and upon the
transfer of the 2002 Debentures by each Purchaser in accordance with the terms
and conditions of this Agreement (the Purchasers and the assignees, transferees
and distributees permitted hereunder being referred to hereafter individually as
a “Holder” and collectively as “Holders”), in the name of the transferee.  The
Secretary of the Company shall initially be the “Security Registrar” for the
purpose of registering the 2002 Debentures and transfers of 2002 Debentures.

               (b)     Payments of principal and interest on the 2002 Debentures
shall be made without setoff or counterclaim directly by check duly mailed or
delivered to the Purchasers at their addresses referred to in Section 8.05
hereof, without any presentment or notation of payment, or by wire transfer of
immediately available funds to an account at a bank in the United States
designated by the applicable Purchaser in writing, except that prior to any
transfer of any 2002 Debentures, the Holder thereof shall endorse on such 2002
Debentures a record of the date to which interest has been paid and all payments
made on account of principal of such 2002 Debentures.  All payments and
prepayments of principal of and interest on the 2002 Debentures

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


shall be applied (to the extent thereof) to all of the 2002 Debentures pro rata
based on the principal amount outstanding and held by each Holder thereof.

               SECTION 1.05  Default Rates of Interest. 

               (a)     If an Event of Default described in Section 9.01(c) (a
“Ratio Default”) has occurred and is continuing for at least thirty (30) days,
from and after the 30th day after the date such Ratio Default occurred the
entire outstanding unpaid principal balance of the 2002 Debentures and any
unpaid interest from time to time due thereon shall bear interest, payable on
demand, at the rate of 15% per annum, or such lower rate as then may be the
maximum rate permitted by applicable law; provided, however, that upon the
cessation or cure of such Ratio Default, if no Payment Default (as defined
below) is then continuing, the 2002 Debentures shall again bear interest at the
rate of 6% per annum as set forth in Section 1.01 and if a Payment Default is
then continuing, the 2002 Debentures shall bear interest at the rate required by
clause (b) of this Section 1.05.

               (b)     If an Event of Default described in Section 9.01(a) or
(b) (a “Payment Default”) has occurred and is continuing for at least thirty
(30) days, from and after the 30th day after the date such Payment Default
occurred the entire outstanding unpaid principal balance of the 2002 Debentures
and any unpaid interest from time to time due thereon shall bear interest,
payable on demand, at the rate of 8% per annum, or such lower rate as then may
be the maximum rate permitted by applicable law; provided, however, that upon
the cessation or cure of such Payment Default, if no Ratio Default is then
continuing, the 2002 Debentures shall again bear interest at the rate of 6% per
annum as set forth in Section 1.01 and if a Ratio Default is then continuing,
the 2002 Debentures shall bear interest at the rate required by clause (a) of
this Section 1.05. 

               SECTION 1.06  Maximum Legal Rate of Interest.  Nothing in this
Agreement or in the 2002 Debentures shall require the Company to pay interest at
a rate in excess of the maximum rate permitted by applicable law.

               SECTION 1.07  Payment on Non-Business Days.  Whenever any payment
to be made shall be due on a day which is not a business day, such payment may
be made on the next succeeding business day, and such extension of time shall in
such case not be included in the computation of payment of interest due.

               SECTION 1.08  Optional Prepayment.  Upon thirty (30) days prior
written notice, the Company may prepay all, but not less than all, of the unpaid
principal amount and any outstanding interest on the 2002 Debentures.

               SECTION 1.09  Transfer and Exchange of 2002 Debentures.  The
Holder of any 2002 Debenture may, prior to maturity or prepayment thereof,
surrender such 2002 Debenture at the principal office of the Company for
transfer or exchange if (a) 2002 Debentures with at least $500,000 in principal
amount are transferred or (b) such transfer or exchange is in connection with
the dissolution or winding up of a Holder.  Any Holder desiring to transfer or
exchange any 2002 Debenture shall first notify the Company in writing at least
five (5) business days in advance of such transfer or exchange.  Within a
reasonable time after such notice to the Company from a Holder of its intention
to make such exchange and without expense (other than

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


transfer taxes, if any) to such Holder, the Company shall issue in exchange
therefor another 2002 Debenture, in such denominations as requested by the
Holder, for the same aggregate principal amount, as of the date of such
issuance, as the unpaid principal amount of the 2002 Debenture so surrendered
and having the same maturity and rate of interest, containing the same
provisions and subject to the same terms and conditions as the 2002 Debenture so
surrendered.  Each new 2002 Debenture shall be made payable to such person or
persons, or assigns, as the Holder of such surrendered 2002 Debenture may
designate, and such transfer or exchange shall be made in such a manner that no
gain or loss of principal or interest shall result therefrom.  Unless the 2002
Debentures have been registered under the Securities Act, if the Company so
requests, the transferee shall provide, and the Company shall not be required to
effect a transfer until it receives, an opinion of counsel that is reasonably
satisfactory to the Company to the effect that such transfer is not required to
be registered under the Securities Act, provided that such opinion shall not be
required in respect of a transfer to any partner of a Purchaser.

               SECTION 1.10  Replacement of 2002 Debentures.  Upon receipt of
evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of any 2002 Debenture and, if requested by the Company in the case of
any such loss, theft or destruction, upon delivery of an indemnity bond or other
agreement or security reasonably satisfactory to the Company, or, in the case of
any such mutilation, upon surrender and cancellation of such 2002 Debenture, the
Company will issue a new 2002 Debenture, of like tenor and amount and dated the
date to which interest has been paid, in lieu of such lost, stolen, destroyed or
mutilated 2002 Debenture; provided, however, if any 2002 Debenture of which a
Purchaser is the Holder is lost, stolen or destroyed, the affidavit of an
authorized partner or officer of the Purchaser setting forth the circumstances
with respect to such loss, theft or destruction shall be accepted as
satisfactory evidence thereof, and no indemnification bond or other security
shall be required as a condition to the issuance and delivery by the Company of
a new 2002 Debenture in replacement of such lost, stolen or destroyed 2002
Debenture other than the Purchaser’s written agreement to indemnify the Company.

               SECTION 1.11  Priority.

               (a)     Subordination.  The Company, the Purchasers and each
Holder by its acceptance of any 2002 Debenture agree, for the benefit of holders
of Senior Debt, that the principal of or interest on or any other amounts due
with respect to the 2002 Debentures shall be subordinated to the prior payment
in full of all Senior Debt as provided herein.  Upon the maturity of any Senior
Debt (by lapse of time, acceleration or otherwise) all such Senior Debt which
has so matured and is then due and payable shall first be paid in full, or such
payment shall be duly provided for in a manner satisfactory to all holders of
such Senior Debt, before any payment is made on account of the principal of or
interest on or any other amounts due with respect to the 2002 Debentures.  Upon
any distribution of assets of the Company in any dissolution, winding up,
liquidation or reorganization for the benefit of creditors of the Company
(whether in bankruptcy, insolvency or receivership proceedings or upon an
assignment for the benefit of creditors or otherwise):

 

               (i)     the holders of all Senior Debt shall first be entitled to
receive payments in full of all Senior Debt (including, without limitation,
interest accruing after the commencement of any such proceeding at the rate
specified in the documentation

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

governing the terms of such Senior Debt) in cash or in a manner satisfactory to
all such holders of Senior Debt before any Purchaser or any other Holder is
entitled to receive any payment from the Company on account of the principal of
or interest on or any other amounts due with respect to the 2002 Debentures; and

 

 

 

               (ii)     in the event that notwithstanding the foregoing
provisions of this Section 1.11, any payment or distribution or assets of the
Company of any kind or character, whether in cash, property or securities, shall
be received by a Purchaser or any other Holder on account of the principal of or
interest on or any other amounts due with respect to the 2002 Debentures before
all Senior Debt is paid in full, such payment or distribution shall be received
and held in trust for the benefit of, and shall be paid forthwith over and
delivered to the holders of such Senior Debt remaining unpaid or provided for or
their representative under the credit or other agreement under which such Senior
Debt may have been issued (pro rata on the basis of such unpaid Senior Debt held
by such holders), for application to the payment of such Senior Debt until all
such Senior Debt shall have been paid in full, after giving effect to any
concurrent payment or distribution or provision therefor to the holders of such
Senior Debt.

               (b)     Subrogation.  Subject to the payment in full of all
Senior Debt and until the 2002 Debentures shall be paid in full, the Holders
shall be subrogated to the rights of the holders of Senior Debt (to the extent
of payments or distributions previously made to such holders of Senior Debt
pursuant to the provisions of this Section 1.11) to receive payments or
distributions of assets of the Company applicable to the Senior Debt.  No such
payments or distributions applicable to the Senior Debt shall, as between the
Company and its creditors, other than the holders of Senior Debt and the
Holders, be deemed to be a payment by the Company to or on account of the 2002
Debentures; and for the purposes of such subrogation, no payments or
distributions to the holders of Senior Debt to which the Holders would be
entitled except for the provisions of this Section 1.11 shall, as between the
Company and its creditors, other than the holders of Senior Debt and the
Holders, be deemed to be a payment by the Company to or on account of the Senior
Debt.

               (c)     Scope of Section.  The provisions of this Section 1.11
are intended solely for the purpose of defining the relative rights of the
Holders, on the one hand, and the holders of the Senior Debt, on the other
hand.  Nothing contained in this Section 1.11 or elsewhere in this Agreement or
the 2002 Debentures is intended to or shall impair, as between the Company, its
creditors other than the holders of Senior Debt, and the Holders, the obligation
of the Company, which is unconditional and absolute, to pay to the Holders the
principal of and interest on the 2002 Debentures as and when the same shall
become due and payable in accordance with the terms hereof and thereof, or to
affect the relative rights of the Holders and creditors of the Company other
than the holders of the Senior Debt, nor shall anything herein or therein
prevent any Holder from accepting any payment or distribution with respect to a
2002 Debenture or exercising all remedies otherwise permitted by applicable law
upon default under a 2002 Debenture, subject to the rights, if any, under this
Section 1.11 of the holders of Senior Debt in respect of cash, property or
securities of the Company received by the Holders.

               SECTION 1.12  Termination.  Upon the execution and delivery of
this Agreement and the issuance and delivery of the 2002 Debentures and the
Common Shares, each of the 1999

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Agreement, the Registration Rights Agreement dated as of April 15, 1999 among
the Company and the Purchasers (the “Registration Rights Agreement”) and the
Letter Agreement shall terminate and be of no further force or effect, and each
of the Company’s, the Purchasers’ and the Stockholder’s rights, obligations and
interest in and under the 1999 Debentures, the 1999 Agreement, the Registration
Rights Agreement and the Letter Agreement shall be terminated.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

               The Company represents and warrants to the Purchasers that,
except as set forth in the Disclosure Schedule attached as Schedule II (which
Disclosure Schedule makes explicit reference to the particular representation or
warranty as to which exception is taken, which in each case shall constitute the
sole representation and warranty as to which such exception shall apply), as of
June 28, 2002 and as of the Closing Date (except where a representation or
warranty speaks as of a specific date, then with respect to that date only):

               SECTION 2.01  Organization, Qualifications and Corporate Power.

               (a)     The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware and is
duly licensed or qualified to transact business as a foreign corporation and is
in good standing in each jurisdiction in which the nature of the business
transacted by it or the character of the properties owned or leased by it
requires such licensing or qualification except for such failure to so qualify
or be in such good standing, which, when taken together with all other such
failures, are not reasonably expected to have a material adverse effect on the
financial condition, regulatory condition, capital, properties, business results
of operations or prospects of the Company and its subsidiaries taken as a whole
(a “Material Adverse Effect”).  The Company has the corporate power and
authority to own and hold its properties and to carry on its business as now
conducted and as proposed to be conducted and to issue and deliver the 2002
Debentures and the Common Shares.  As of the Closing Date, the Company has the
corporate power and authority to execute, deliver and perform this Agreement.

               (b)     The attached Schedule III contains a list of all
subsidiaries and affiliates of the Company and each other entity controlled,
directly or indirectly, by the Company.  Except for such entities, the Company
does not (i) own of record or beneficially, directly or indirectly, (A) any
shares of capital stock or securities convertible into capital stock of any
other corporation or (B) any participating interest in any partnership, joint
venture or other non-corporate business enterprise or (ii) control, directly or
indirectly, any other entity.  Each of the United States entities listed on
Schedule III is a duly formed entity, validly existing and in good standing
under the laws of its respective jurisdiction of formation and is duly licensed
or qualified to transact business as a foreign entity and is in good standing in
each jurisdiction in which the nature of the business transacted by it or the
character of the properties owned or leased by it requires such licensing or
qualification except for such failure to so qualify or be in good standing
which, when taken together with all other such failures, are not reasonably
expected to have a Material Adverse Effect.  Each of the entities listed on
Schedule III has the power and authority to own and hold its properties and to
carry on its business as now conducted and as proposed to be conducted.  All of
the outstanding shares of capital stock or other equity interests of each of the

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


entities listed on Schedule III are owned beneficially and of record by the
Company, one of its other subsidiaries, or any combination of the Company and/or
one or more of its other subsidiaries, in each case free and clear of any Liens;
and there are no outstanding subscriptions, warrants, options, convertible
securities, or other rights (contingent or other) pursuant to which any of the
entities listed on Schedule III  is or may become obligated to issue any shares
of its capital stock or other equity interests to any person other than the
Company or one of the other subsidiaries.  As used in Section 2.06(a) through
(g) and Sections 2.07, 2.09 through 2.15, and 2.19 through 2.23 inclusive, the
term “Company” shall mean the Company and each of the entities listed on
Schedule III.

               SECTION 2.02  Authorization of Agreements, Etc.  As of the
Closing Date, the execution and delivery by the Company of this Agreement, the
performance by the Company of its obligations hereunder, and the issuance and
delivery of the 2002 Debentures and the Common Shares have been duly authorized
or ratified by all requisite corporate action and do not (a) violate any
provision of law, any order of any court or other agency of government; (b)
violate the Certificate of Incorporation of the Company, as amended (the
“Charter”), or the By-Laws of the Company, as amended; (c) violate any provision
of any indenture, agreement or other instrument to which the Company, any of its
subsidiaries or any of their respective properties or assets is bound; (d)
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such indenture, agreement or other instrument
or (e) result in the creation or imposition of any Lien, of any nature
whatsoever upon any of the properties or assets of the Company or any of its
subsidiaries, except, in the case of clauses (a), (c), (d) or (e), for such
breaches, violations, defaults, conflicts or Liens which, alone or in the
aggregate, are not reasonably expected to have a Material Adverse Effect or
prevent, materially delay or materially burden the transactions and acts
contemplated by this Agreement.

               SECTION 2.03  Validity.  As of the Closing Date, this Agreement
has been duly executed and delivered by the Company and constitutes the legal,
valid and binding obligation of the Company, enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency or
similar laws and equitable principles relating to or affecting the rights of
creditors generally from time to time in effect.

               SECTION 2.04  Authorized Capital Stock.  On the date hereof and
as of June 28, 2002, the authorized capital stock of the Company consists of (a)
5,000,000 shares of preferred stock, $.01 par value (the “Preferred Stock”), of
which no shares have been designated, and (b) 50,000,000 shares of Common
Stock.  As of August 12, 2002, 9,802,726 shares of Common Stock were duly
authorized, validly issued and outstanding, fully paid and nonassessable with no
personal liability attaching to the ownership thereof and no shares of Preferred
Stock had been issued.  The holders of subscriptions, warrants, options,
convertible securities and other rights (contingent or other) to purchase or
otherwise acquire equity securities of the Company (not including holders of the
1999 Debentures), and the number of shares of Common Stock and the number of
such subscriptions, warrants, options, convertible securities and other such
rights held by each, are as set forth in the Company SEC Reports (as defined
below).  Except as set forth in the Company SEC Reports, except for holders of
the 1999 Debentures (i) no person owns of record any share of Common Stock, (ii)
no subscription, warrant, option, convertible security or other right
(contingent or other) to purchase or otherwise acquire equity securities of the
Company is authorized or outstanding and (iii) there is no commitment by the
Company to issue

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


shares, subscriptions, warrants, options, convertible securities, or other such
rights or to distribute to holders of any of its equity securities any evidence
of indebtedness or asset.  Except as provided for in the Charter or as set forth
in Section 2.04 of Schedule II, the Company has no obligation (contingent or
other) to purchase, redeem or otherwise acquire any of its equity securities or
any interest therein or to pay any dividend or make any other distribution in
respect thereof.  Except as set forth herein or in Section 2.04 of Schedule II,
to the best of the Company’s knowledge there are no voting trusts or agreements,
stockholders’ agreements, pledge agreements, buy-sell agreements, rights of
first refusal, preemptive rights or proxies relating to any securities of the
Company or any of its subsidiaries (whether or not the Company or any of its
subsidiaries is a party thereto).  All of the outstanding securities of the
Company were issued in compliance with all applicable Federal and state
securities laws.

               SECTION 2.05  Company SEC Reports and Financial Statements.

               (a)     The Company has made available to Purchasers true and
complete copies of all periodic reports, statements and other documents that the
Company has filed with the SEC under the Exchange Act since December 31, 1998
and prior to the date hereof (collectively, the “Company SEC Reports”), each in
the form (including exhibits and any amendments thereto) required to be filed
with the Securities and Exchange Commission (the “SEC”).  As of their respective
dates, each of the Company’s SEC Reports (i) complied in all respects with all
applicable requirements of the Securities Act and the Exchange Act, and the
rules and regulations promulgated thereunder, respectively, (ii) were filed in a
timely manner, and (iii) did not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  None of the Company’s subsidiaries are required
to file any forms, reports or other documents with the SEC.

               (b)     Each of (i) the unaudited consolidated balance sheet of
the Company for the six-month period ended June 30, 2002  in its Quarterly
Report on Form 10-Q for the quarter ended June 30, 2002 (the “Balance Sheet” and
June 30, 2002, the “Balance Sheet Date”), and the related unaudited consolidated
statements of income and cash flows for the six-month period then ended and (ii)
the audited consolidated financial statements of the Company (including any
related notes and schedules thereto) included (or incorporated by reference) in
its Annual Report on Form 10-K for the fiscal year ended December 31, 2001, (the
“Financial Statements”) is, as of its date, accurate and complete and fairly
presents, in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods involved (except as may be noted
therein) (“GAAP”), and in conformity with the SEC’s regulations in effect as of
the date of filing, the consolidated financial position of the Company and its
consolidated subsidiaries as of its date and the consolidated results of
operations and changes in financial position for the period then ended (except,
with respect to the Balance Sheet, subject to normal year-end audit
adjustments).

               SECTION 2.06  Events Subsequent to the Balance Sheet Date.  Since
the Balance Sheet Date, except as set forth in Section 2.06 of Schedule II and
in the Company SEC Reports, and except as contemplated by this Agreement, the
Company has not (a) issued any stock, bond or other corporate security, (b)
borrowed any amount or incurred or become subject to any liability (absolute,
accrued or contingent), except current liabilities incurred and liabilities
under contracts

-8-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


entered into in the ordinary course of business, (c) discharged or satisfied any
lien or encumbrance or incurred or paid any obligation or liability (absolute,
accrued or contingent) other than current liabilities shown on the Financial
Statements and current liabilities incurred since the Balance Sheet Date in the
ordinary course of business, (d) declared or made any payment or distribution to
stockholders or purchased or redeemed any share of its capital stock or other
security, (e) subjected to a Lien any of its assets, tangible or intangible,
other than Liens of current real property taxes not yet due and payable, (f)
sold, assigned or transferred any of its tangible assets or canceled any debt or
claim except in the ordinary course of business, (g) incurred any recourse
indebtedness, (h) suffered any loss of property or waived any right, of
substantial value, whether or not in the ordinary course of business, (i) made
any change in officer compensation except in the ordinary course of business and
consistent with past practice, (j) made any material change in the manner of
business or operations of the Company, (k) entered into any transaction except
in the ordinary course of business or as otherwise contemplated hereby or (l)
entered into any commitment (contingent or otherwise) to do any of the
foregoing.

               SECTION 2.07  Litigation; Compliance with Law.  There is no (a)
action, suit, claim, proceeding or investigation pending or, to the best of the
Company’s knowledge, threatened against the Company, at law or in equity, or
before or by any Federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, (b)
arbitration proceeding relating to the Company pending under collective
bargaining agreements or otherwise or (c) governmental inquiry pending or, to
the best of the Company’s knowledge, threatened against the Company (including
without limitation any inquiry as to the qualification of the Company to hold or
receive any license or permit), which, alone or in the aggregate, is reasonably
expected to have a Material Adverse Effect.  The Company has not received any
opinion or memorandum or legal advice from legal counsel to the effect that it
is exposed, from a legal standpoint, to any liability or disadvantage to its
business, financial condition, operations, property or affairs except such
exposure which, alone or in the aggregate, is not reasonably expected to have a
Material Adverse Effect.  The Company is not in default with respect to any
order, writ, injunction or decree known to or served upon the Company of any
court or of any Federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign except
such defaults which, alone or in the aggregate, are not reasonably expected to
have a Material Adverse Effect.  There is no action or suit by the Company
pending, threatened or contemplated against others.  The Company has complied
with all laws, rules, regulations and orders applicable to its business,
operations, properties, assets, products and services, the Company has all
necessary permits, licenses and other authorizations required to conduct its
business as conducted and as proposed to be conducted, and the Company has been
operating its business pursuant to and in compliance with the terms of all such
permits, licenses and other authorizations except such noncompliance which,
alone or in the aggregate, is not reasonably expected to have a Material Adverse
Effect.  There is no existing law, rule, regulation or order, and the Company
after due inquiry is not aware of any proposed law, rule, regulation or order,
whether Federal, state, county or local, which would prohibit or restrict the
Company from, or otherwise materially adversely affect the Company in,
conducting its business in any jurisdiction in which it is now conducting
business.

-9-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


               SECTION 2.08  Title to properties.  The Company and its
subsidiaries have sufficient title to their respective properties and assets
reflected on the Financial Statements and Balance Sheet or acquired by them
since the Balance Sheet Date (other than properties and assets disposed of in
the ordinary course of business since the Balance Sheet Date) to carry on
business as now conducted, and all such properties and assets are free and clear
of Liens, except for Liens disclosed in the Company SEC Reports or the Financial
Statements or the Balance Sheet and except for Liens for or current taxes not
yet due and payable or tax liabilities which are being contested in good faith
and imperfections of title, if any, not material in nature or amount and not
materially detracting from the value or marketability or impairing the use of
the property subject thereto or materially impairing the operations of the
Company and its subsidiaries.  All real property of the Company and its
subsidiaries is in material compliance with all material laws and regulations
applicable thereto including, without limitation, zoning and other land use laws
and regulations except where failure to comply, alone or in the aggregate, is
not reasonably expected to have a Material Adverse Effect.  To the best of the
Company’s knowledge after due inquiry, there are no condemnation, zoning or
other land use regulation proceedings, either instituted or, to the best of the
Company’s knowledge, planned to be instituted, which would materially adversely
affect the use or operation of the Company’s and its subsidiaries’ properties
and assets for their respective intended uses and purposes, or the value of such
properties, and neither the Company nor of its subsidiaries has received written
notice of any violation of any of such land use regulations or special
assessment proceedings which would affect such properties and assets.

               SECTION 2.09  Leasehold Interests.  Each lease or agreement to
which the Company is a party under which it is a lessee or lessor of any
property, real or personal, is a valid and subsisting agreement, duly authorized
and entered into, without any default of the Company thereunder and, to the best
of the Company’s knowledge, without any default thereunder of any other party
thereto, except such defaults which, alone or in the aggregate, are not
reasonably expected to have a Material Adverse Effect.  No event has occurred
and is continuing which, with due notice or lapse of time or both, would
constitute a default or event of default by the Company under any such lease or
agreement or, to the best of the Company’s knowledge, by any other party
thereto.  The Company’s possession of such property, as lessee, has not been
disturbed and, to the best of the Company’s knowledge after due inquiry, no
claim has been asserted against the Company materially adverse to its rights in
such leasehold interests.

               SECTION 2.10  Insurance.  The Company holds valid policies
covering all of the insurance required to be maintained by it under Section
5.03.

               SECTION 2.11  Taxes.  The Company has filed all material tax
returns, Federal, state, county and local, required to be filed by it, and such
returns were complete and correct in all material respects.  The Company has
paid all taxes shown to be due by such returns.  The Company has paid all other
taxes, assessments and governmental charges which have become due or payable,
including without limitation all taxes which the Company is obligated to
withhold from amounts owing to employees, creditors and, third parties, except
(a) in such instances where the failure to do so, alone or in the aggregate, are
not reasonably expected to have a Material Adverse Effect and (b) taxes,
assessments and governmental charges which are being contested in good faith and
for which adequate reserves have been established.  The Company has established
adequate reserves for all taxes accrued but not yet payable.  No deficiency
assessment with respect to or proposed adjustment of the Company’s Federal,
state,

-10-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


county or local taxes is pending or, to the best of the Company’s knowledge,
threatened other than tax deficiencies which are being contested in good faith
and for which adequate reserves have been established.  Neither the Company nor
any of its present or former stockholders has ever filed an election pursuant to
Section 1362 of the Internal Revenue Code of 1986, as amended (the “Code”), that
the Company be taxed as an S corporation.

               SECTION 2.12  Other Agreements.  Except as set forth in Section
2.12 of Schedule II or in the Company SEC Reports, the Company is not a party to
or otherwise bound by any written or oral agreement, instrument, commitment or
restriction which individually could reasonably be expected to have a Material
Adverse Effect or any other written or oral:

 

               (a)     agreement with any labor union representing employees of
the Company;

 

 

 

               (b)     agreement for the future purchase of fixed assets or for
the future purchase of materials, supplies or equipment in excess of its normal
operating requirements;

 

 

 

               (c)     agreement relating to the borrowing of money or to the
mortgaging or pledging of, or otherwise placing a Lien on, any asset of the
Company;

 

 

 

               (d)     guaranty of any obligation for borrowed money or
otherwise; or

 

 

 

               (e)     agreement, instrument, commitment, plan or arrangement, a
copy of which would be required to be filed with the SEC as an exhibit to a
registration statement on Form S-1 if the Company were registering securities
under the Securities Act.

The Company, and to the best of the Company’s knowledge, each other party
thereto have in all material respects performed all the obligations required to
be performed by them to date (or each non-performing party has received a valid,
enforceable and irrevocable written waiver with respect to its non-performance),
have received no notice of default and are not in default (with due notice or
lapse of time or both) under any agreement, instrument, commitment, plan or
arrangement to which the Company is a party or by which it or its property may
be bound except such defaults which, alone or in the aggregate, are not
reasonably expected to have a Material Adverse Effect.  The Company has no
present expectation or intention of not performing all its material obligations
under each such agreement, instrument, commitment, plan or arrangement, and the
Company has no knowledge of any breach or anticipated breach by the other party
to any agreement, instrument, commitment, plan or arrangement to which the
Company is a party except for such breaches which, alone or in the aggregate,
are not reasonably expected to have a Material Adverse Effect.  The Company is
in compliance with all of the material terms and provisions of its Charter and
By-Laws, as amended.

               SECTION 2.13  Loans and Advances.  Except as disclosed in the
Company SEC Reports,  the Financial Statements and the Balance Sheet, the
Company does not have any material outstanding loans or advances to any person
and is not obligated to make any such loans or advances, except, in each case,
for advances to employees of the Company in respect of reimbursable business
expenses anticipated to be incurred by them in connection with their performance
of services for the Company.

-11-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


               SECTION 2.14  Assumptions, Guaranties, Etc. of Indebtedness of
Other Persons.  Except as disclosed in Section 2.14 of Schedule II, the Company
has not assumed, guaranteed, endorsed or otherwise become directly or
contingently liable on any indebtedness of any other person or on any mortgages
with respect to real property acquired by the Company or any of its affiliates
(including, without limitation, liability by way of agreement, contingent or
otherwise, to purchase, to provide funds for payment, to supply funds to or
otherwise invest in the debtor, or otherwise to assure the creditor against
loss), except for guaranties by endorsement of negotiable instruments for
deposit or collection in the ordinary course of business.

               SECTION 2.15  Significant Customers and Suppliers.  No customer
or supplier which was significant to the Company during the period covered by
the financial statements referred to in Section 2.05 or which has been
significant to the Company thereafter, has terminated, materially reduced or
threatened to terminate or materially reduce its purchases from or provision of
products or services to the Company, as the case may be.

               SECTION 2.16  Governmental Approvals.  Subject to the accuracy of
the representations and warranties of the Purchasers set forth in Article III,
no registration or filing with, or consent or approval of or other action by,
any Federal, state or other governmental agency or instrumentality is or will be
necessary for (a) the valid execution, delivery and performance by the Company
of this Agreement on the Closing Date and (b) the issuance and delivery of the
2002 Debentures and the Common Shares on the date of issuance other than filings
pursuant to state securities laws (all of which filings have been made by the
Company, other than those which are required to be made after the Closing and
which will be duly made on a timely basis) in connection with the issuance and
delivery of the 2002 Debentures and the Common Shares.

               SECTION 2.17  Disclosure.  As of the date hereof, neither this
Agreement, nor any Schedule or Exhibit to this Agreement, nor any documents
furnished or made available to the Purchasers relating to this Agreement,
contains any material misstatement of fact or omits to state a material fact
necessary to make the statements contained herein or therein, in light of the
circumstances under which they are made, not misleading.  As of the date hereof,
none of the statements, documents, certificates or other items prepared or
supplied by the Company with respect to the transactions contemplated hereby
contains any material misstatement of fact or omits to state a material fact
necessary to make the statements contained therein, in light of the
circumstances under which they are made, not misleading.  As of the date hereof,
there is no fact which the Company has not disclosed to the Purchasers or their
counsel in writing and of which the Company is aware which, alone or in the
aggregate, is reasonably expected to have a Material Adverse Effect.  The
financial projections and other estimates contained in any documents furnished
to the Purchasers relating to this Agreement, if any, were prepared by the
Company based on the Company’s experience in the industry and on assumptions of
fact and opinion as to future events which the Company, believed to be
reasonable, but which the Company cannot and does not assure or guarantee the
attainment of in any manner.  As of the date hereof, no facts have come to the
attention of the Company which would, in its opinion, require the Company to
materially revise or amplify the assumptions underlying such projections and
other estimates or the conclusions derived therefrom.

-12-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


               SECTION 2.18  Offering of the 2002 Debentures and Common Shares. 

               (a)     Neither the Company nor any person authorized or employed
by the Company as agent, broker, dealer or otherwise in connection with the
offering or issuance of the 2002 Debentures and the Common Shares or any
security of the Company similar to the 2002 Debentures and Common Shares has
offered the 2002 Debentures and Common Share or any such similar security for
sale to, or solicited any offer to buy the 2002 Debentures and Common Shares or
any such similar security from, or otherwise approached or negotiated with
respect thereto with, any person or persons other than the Purchasers, and
neither the Company nor any person acting on its behalf has taken or will take
any other action (including, without limitation, any offer, issuance or sale of
any security of the Company under circumstances which might require the
integration of such security with the 2002 Debentures and Common Shares under
the Securities Act or the rules and regulations of the Commission thereunder),
in either case so as to subject the offering or issuance of the 2002 Debentures
and Common Shares to the registration provisions of the Securities Act. 

               (b)     The Company acknowledges that the exchange transaction
contemplated hereby is intended to be exempt from registration under the
Securities Act by virtue of Section 3(a)(9) thereof.  The Company knows of no
reason why (a) such exemption under Section 3(a)(9) is not available with
respect to the 2002 Debentures and the Common Shares and the exchange
contemplated hereunder and (b) the Common Shares may not be freely resold by the
Purchasers pursuant to Rule 144(k) under the Securities Act; provided that such
resales are permitted by Section 6.01 hereof.   No commission or other
remuneration has been or will be paid or given directly or indirectly by the
Company to any person for soliciting the exchange contemplated hereunder.  To
the knowledge of the Company’s Chairman and Chief Financial Officer, (i) each
Purchaser has held the 1999 Debentures registered in its name for a period
greater than two years from the date of the purchase from the Company and (ii)
the Purchasers, individually and collectively, are not and have not been
affiliates of the Company as such term is defined in Rule 144(a)(1) under the
Securities Act.

               SECTION 2.19  Brokers.  The Company has no contract, arrangement
or understanding with any broker, finder or similar agent with respect to the
transactions contemplated by this Agreement.

               SECTION 2.20  Employees.  No officer or key employee of the
Company has advised the Company (orally or in writing) that he intends to
terminate employment with the Company.  The Company has complied in all material
respects with all applicable laws relating to the employment of labor, including
provisions relating to wages, hours, equal opportunity, collective bargaining
and the payment of Social Security and other taxes.

               SECTION 2.21  Environmental Protection.  The Company has not
caused or allowed, or contracted with any party for, the generation, use,
transportation, treatment, storage or disposal of any Hazardous Substances (as
defined below) in connection with the operation of its business or otherwise. 
The Company, the operation of its business, and any real property that the
Company owns, leases or otherwise occupies or uses (the “Premises”) are in
compliance with all applicable Environmental Laws (as defined below) and orders
or directives of any governmental authorities having jurisdiction under such
Environmental Laws, including, without limitation,

-13-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


any Environmental Laws or orders or directives with respect to any cleanup or
remediation of any release or threat of release of Hazardous Substances, except
for any noncompliance which, alone or in the aggregate, is not reasonably
expected to have a Material Adverse Effect.  The Company has not received any
citation, directive, letter or other communication, written or oral, or any
notice of any proceeding, claim or lawsuit, from any person arising out of the
ownership or occupation of the Premises, or the conduct of its operations, that
alleges that the Company is not in compliance with any Environmental Laws and
the Company is not aware of any basis therefor.  The Company has obtained and is
maintaining in full force and effect all necessary permits, licenses and
approvals required by all Environmental Laws applicable to the Premises and the
business operations conducted thereon (including operations conducted by tenants
on the Premises), and is in compliance with all such permits, licenses and
approvals, except for any noncompliance which, alone or in the aggregate, is not
reasonably expected to have a Material Adverse Effect.  The Company has not
caused or allowed a release, or a threat of release, of any Hazardous Substance
unto, at or near the Premises, and neither the Premises nor any property at or
near the Premises has ever been subject to a release, or a threat of release, of
any Hazardous Substance.  For the purposes of this Agreement, the term
“Environmental Laws” shall mean any Federal, state or local law or ordinance or
regulation pertaining to the protection of human health or the environment, and
any common law or equitable doctrines relating to such matters, including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. Sections 9601, et seq., the Emergency Planning and
Community Right-to-Know Act, 42 U.S.C. Sections 11001, et seq., and the Resource
Conservation and Recovery Act, 42 U.S.C. Sections 6901, et seq.  For purposes of
this Agreement, the term “Hazardous Substances” shall include oil and petroleum
products, asbestos, polychlorinated biphenyls, urea formaldehyde and any other
materials classified as pollutants, contaminants, hazardous or toxic under any
Environmental Laws.

               SECTION 2.22  Foreign Corrupt Practices Act.  The Company has not
taken any action which would cause it to be in material violation of the Foreign
Corrupt Practices Act of 1977, as amended, or any rules and regulations
thereunder.  To the best of the Company’s knowledge after due inquiry, there is
not now, and there has never been, any employment by the Company of, or
beneficial ownership in the Company by, any governmental or political official
in any country in the world.

               SECTION 2.23  Federal Reserve Regulations.  The Company is not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin securities (within the meaning of Regulation G of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of the
2002 Debentures, if any, will be used to purchase or carry any margin security
or to extend credit to others for the purpose of purchasing or carrying any
margin security or in any other manner which would involve a violation of any of
the regulations of the Board of Governors of the Federal Reserve System.

               SECTION 2.24  Common Shares.  The Common Shares, when issued to
the Purchasers in exchange for the 1999 Debentures (or portions thereof), are or
have been, as the case may be,  duly authorized, validly issued, fully paid and
non-assessable, free and clear of all Liens other than any Liens created by or
imposed through no action or inaction of the Company; provided, however, that
the Common Shares may be subject to restrictions on transfer under this
Agreement or under applicable securities laws.

-14-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

               Each Purchaser severally represents and warrants to the Company
that:

               SECTION 3.01  Organization; Power and Authority.  As of June 28,
2002 and as of the Closing Date, it is a limited partnership validly existing
and in good standing under the laws of its state of organization and has all
requisite limited partnership power and authority to own and operate its
properties and to carry on its business as now conducted.  It has the requisite
limited partnership power and authority to execute and deliver this Agreement
and perform its obligations hereunder.  This Agreement has been duly and validly
authorized, executed and delivered by it and is a valid and binding agreement of
it, enforceable in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency or similar laws and equitable principles
relating to or affecting the rights of creditors generally from time to time in
effect.

               SECTION 3.02  No Conflict.  The execution and delivery by it of
this Agreement and the performance by it of its obligations hereunder have been
duly authorized by all requisite limited partnership action and does not (a)
violate any provision of law, any order of any court or other agency of
government; (b) violate its limited partnership agreement, as amended; (c)
violate any provision of any indenture, agreement or other instrument to which
it or any of its properties or assets is bound; (d) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any such indenture, agreement or other instrument, (e) result in the
creation or imposition of any Lien, of any nature whatsoever upon any of its
properties or assets or (f) require any third party consent, waiver or approval.

               SECTION 3.03  Accredited Investor.  As of June 28, 2002 and as of
the Closing Date, it is an “accredited investor” within the meaning of Rule 501
under the Securities Act and was not organized for the specific purpose of
acquiring the 2002 Debentures and/or the Common Shares.

               SECTION 3.04  Experience.  As of June 28, 2002 and as of the
Closing Date, it has sufficient knowledge and experience in investing in
companies similar to the Company in terms of the Company’s stage of development
so as to be able to evaluate the risks and merits of its investment in the
Company and it is able financially to bear the risks thereof.

               SECTION 3.05  Information.  Prior to June 28, 2002, it had an
opportunity to discuss the Company’s business, management and financial affairs
with the Company’s management.

               SECTION 3.06  Purchase for Investment.  The 2002 Debentures and
the Common Shares acquired by it are or were, as the case may be, acquired for
its own account for the purpose of investment and not with a view to or for sale
in connection with any distribution thereof.

               SECTION 3.07  Reoffers and Resales.  As of June 28, 2002 and as
of the Closing Date, (a) it acknowledges that the exchange transaction
contemplated hereby is intended to be exempt from registration under the
Securities Act by virtue of Section 3(a)(9) thereof; (b) it understands that (i)
neither the 2002 Debentures nor the Common Shares have been registered under the
Securities Act, (ii) the 2002 Debentures and the Common Shares must be held
indefinitely unless a subsequent disposition thereof is registered under the
Securities Act or is exempt from such

-15-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


registration, (iii) the 2002 Debentures and the Common Shares will bear a legend
to such effect and (iv) the Company will make a notation on its transfer books
to such effect; and (c) to the knowledge of its general partner, the Purchasers,
individually and collectively, are not and have not been affiliates of the
Company as such term is defined in Rule 144(a)(1) under the Securities Act.

               SECTION 3.08  Litigation.  As of June 28, 2002 and as of the
Closing Date, there are no actions, suits, claims or legal, administrative or
arbitration proceedings or investigations pending or, to its knowledge,
threatened against it, which could have a material adverse effect on its ability
to consummate the transactions contemplated hereby.

               SECTION 3.09  No Commission.  As of June 28, 2002 and as of the
Closing Date, it agrees and acknowledges that no commission or other
remuneration was or is being paid or given directly or indirectly for soliciting
the exchange contemplated hereunder.

               SECTION 3.10  No Restrictions.  As of June 28, 2002 and as of the
Closing Date, (a) all of the 1999 Debentures registered in its name are owned
beneficially and of record by it, and it has not transferred or attempted to
transfer any 1999 Debentures; (b) other than this Agreement and the Letter
Agreement, no option, warrant, call, subscription right, conversion right or
other contract or commitment of any kind exists of any character, written or
oral, which may obligate it to offer, sell, transfer or otherwise dispose of the
1999 Debentures; and (c) it has held the 1999 Debentures being exchanged by it
for a period greater than two years from the date of purchase from the Company.

ARTICLE IV
CONDITIONS PRECEDENT

               SECTION 4.01  Conditions to Obligations of the Purchasers.  The
obligation of each Purchaser to execute and deliver this Agreement on the
Closing Date is, at its option, subject to the satisfaction, on or before the
Closing Date, of the following conditions:

 

               (a)     Opinion of Company’s Counsel.  The Purchasers shall have
received from (a) White & Case LLP, securities counsel for the Company, an
opinion dated the Closing Date, relating to certain securities matters
satisfactory to the Purchasers and their counsel and (b) Kulik, Gottesman &
Mouton, LLP, counsel for the Company, an opinion dated the Closing Date,
relating to certain corporate matters satisfactory to the Purchasers and their
counsel.

 

 

 

               (b)     Representations and Warranties to be True and Correct. 
The representations and warranties contained in Article II shall be true,
complete and correct on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of such date,
and the Chief Executive Officer and Chief Financial Officer of the Company shall
have certified to such effect to the Purchasers in writing.

-16-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

               (c)     Performance.  The Company shall have performed and
complied with all agreements contained herein required to be performed or
complied with by it prior to or at the Closing Date, and the Chief Executive
Officer and Chief Financial Officer of the Company shall have certified to the
Purchasers in writing to such effect.

 

 

 

               (d)     All Proceedings to be Satisfactory.  All corporate and
other proceedings to be taken by the Company in connection with the transactions
contemplated hereby and all documents incident thereto shall be satisfactory in
form and substance to the Purchasers and their counsel, and the Purchasers and
their counsel shall have received all such counterpart originals or certified or
other copies of such documents as they reasonably may request.

 

 

 

               (e)     Supporting Documents.  The Purchasers and their counsel
shall have received copies of the following documents, each of which shall be
satisfactory in form and substance to the Purchasers and their counsel:


 

        (i)     (A) the Charter, certified as of a recent date by the Secretary
of State of the State of Delaware and (B) a certificate of said Secretary dated
as of a recent date as to the due incorporation and good standing of the
Company, the payment of all excise taxes by the Company and listing all
documents of the Company on file with said Secretary; and

 

 

 

        (ii)     a certificate of the Secretary or an Assistant Secretary of the
Company dated the Closing Date and certifying: (A) that attached thereto is a
true and complete copy of the By-laws of the Company as in effect on the date of
such certification; (B) that attached thereto is a true and complete copy of all
resolutions adopted by the Board of Directors or the stockholders of the Company
authorizing or ratifying the execution, delivery and performance of this
Agreement, the issuance and delivery of the 2002 Debentures and the Common
Shares and that all such resolutions are in full force and effect and are all
the resolutions adopted in connection with the transactions contemplated by this
Agreement; (C) that the Charter has not been amended since the date of the last
amendment referred to in the certificate delivered pursuant to sub-clause (i)(A)
above; and (D) to the incumbency and specimen signature of each officer of the
Company executing this Agreement and any certificate or instrument furnished
pursuant hereto, and a certification by another officer of the Company as to the
incumbency and signature of the officer signing the certificate referred to in
this sub-clause (ii).


 

               (f)     Preemptive Rights.  All stockholders of the Company
having any preemptive, first refusal or other rights with respect to the
issuance of the 2002 Debentures and/or the Common Shares, if any, shall have
irrevocably waived the same in writing.

 

 

 

               (g)     Fees of Purchasers’ Counsel.  The Company shall have paid
in accordance with Section 8.01 the fees and disbursements of Purchasers’
counsel invoiced at the Closing.

-17-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


               SECTION 4.02  Conditions to Obligations of the Company.  The
obligation of the Company to execute and deliver this Agreement on the Closing
Date is, at its option, subject to the satisfaction, on or before the Closing
Date, of the following conditions:

 

               (a)     Representations and Warranties to be True and Correct. 
The representations and warranties contained in Article III shall be true,
complete and correct on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of such date,
and the general partner or authorized officer of each Purchaser shall have
certified to such effect to the Company in writing.

 

 

 

               (b)     Delivery.  Each Purchaser shall have delivered to the
Company the original 1999 Debentures held by such Purchaser.

ARTICLE V
COVENANTS OF THE COMPANY

               The Company covenants and agrees with each of the Purchasers
that:

               SECTION 5.01  Information.  Commencing on the Closing Date and
continuing so long as any Holder holds (i) 2002 Debentures with an aggregate
principal amount of at least $1,830,054 or (ii) 500,000 Common Shares (as
adjusted from time to time to reflect any Extraordinary Common Stock Event) or
such earlier time as provided below, the Company shall deliver to such Holder
the information specified in this Section 5.01 unless any such Holder at any
time specifically requests that such information not be delivered to it:

 

               (a)     Annual Financial Statements.  As soon as available, but
in any event within one hundred twenty (120) days after the end of each fiscal
year of the Company, a copy of the audited consolidated balance sheets of the
Company and its subsidiaries as at the end of such fiscal year and the related
audited consolidated statements of operations, stockholders’ equity and cash
flows of the Company and its subsidiaries for such fiscal year, all in
reasonable detail and stating in comparative form the figures as at the end of
and for the immediately preceding fiscal year, accompanied (in the case of the
audited consolidated financial statements) by an opinion of an accounting firm
of recognized national standing selected by the Company, which opinion shall
state that such accounting firm’s audit was conducted in accordance with
generally accepted auditing standards.  All such financial statements shall be
prepared in accordance with GAAP applied on a consistent basis throughout the
periods reflected therein except as stated therein.  Such financial statements
shall be supplemented with real property portfolio-level data.

 

 

 

               (b)     Quarterly Financial Statements.  As soon as available,
but in any event not later than forty-five (45) days after the end of each
quarterly fiscal period (other than the last quarterly fiscal period in any
fiscal year of the Company), the unaudited consolidated balance sheet of the
Company and its subsidiaries as at the end of each such period and the related
unaudited consolidated statements of income and cash flows of the Company and
its subsidiaries for such period and for the elapsed period in such fiscal year,
all in reasonable detail and stating in comparative form (i) the figures as of
the end of and for

-18-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

the comparable periods of the preceding fiscal year and (ii) the figures
reflected in the operating budget (if any) for such period as specified in the
financial plan of the Company.  All such financial statements shall be prepared
in accordance with GAAP applied on a consistent basis throughout the periods
reflected therein except as stated therein.  Such financial statements shall be
supplemented with real property portfolio-level data.

 

 

 

               (c)     Monthly Financial Statements.  Within thirty (30) days
after the end of each month in each fiscal year (other than the last month in
each fiscal year) an unaudited consolidated balance sheet of the Company and its
subsidiaries, if any, and the related unaudited consolidated statements of
income, certified by the Chief Financial Officer of the Company, such
consolidated balance sheet to be as of the end of such month and such
consolidated statements of income to be for such month and for the period from
the beginning of the fiscal year to the end of such month, in each case with
comparative statements for the prior fiscal year.

 

 

 

               (d)     Material Litigation.  Within twenty (20) days after the
Company learns of the commencement or written threat of commencement of any
litigation or proceeding against the Company, any of its subsidiaries or any of
their respective assets that could reasonably be expected to have a Material
Adverse Effect, written notice of the nature and extent of such litigation or
proceeding.

 

 

 

               (e)     Material Agreements.  Within five (5) days after the
expiration of the applicable cure period, if any, or if no such cure period
exists within five (5) days after the receipt by the Company of written notice
of a default by the Company or any of its subsidiaries under any material
contract, agreement or document to which it is a party or by which it is bound,
written notice of the nature and extent of such default except for such defaults
which, individually or in the aggregate, are not reasonably expected to have a
Material Adverse Effect.

 

 

 

               (f)     Other Reports and Statements.  Promptly upon any
distribution to its stockholders generally, to its directors or to the financial
community of an annual report, quarterly report, proxy statement, registration
statement or other similar report or communication, a copy of each such annual
report, quarterly report, proxy statement, registration statement or other
similar report or communication and promptly upon filing by the Company with the
SEC or with The National Market System, Inc., the National Association of
Securities Dealers, Inc. or any national securities exchange or other market
system of all regular and other reports or applications, a copy of each such
report or application; and a copy of such report or statement and copies of all
press releases and other statements made available generally by the Company to
the public concerning material developments in the Company.

 

 

 

               (g)     Accountants’ Management Letters, Etc.  Promptly after
receipt by the Company, copies of all accountants’ management letters and all
management and board responses to such letters, and copies of all certificates
as to compliance, defaults, material adverse changes, material litigation or
similar matters relating to the Company and its

-19-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

subsidiaries, which shall be prepared by the Company or its officers and
delivered to the third parties.

 

 

 

               (h)     Annual Budget.  Not later than forty-five (45) days after
the beginning of each fiscal year of the Company, a copy of a consolidated
operating budget of the Company and its subsidiaries prepared by the Company for
such fiscal year, which shall include at minimum a projected balance sheet and a
projected statement of operations and cash flows for each month in such fiscal
year.

 

 

 

               (i)     Notices to Senior Lenders.  Copies of all notices,
reports, certificates and other information furnished to the holders of Senior
Debt or to any agent or representative to such holders, in each case promptly
after the same are so furnished.

 

 

 

               (j)     Other.  Promptly, from time to time, such other
information regarding the business, prospects, financial condition, operations,
property or affairs of the Company and its subsidiaries as such Purchaser
reasonably may request.

               SECTION 5.02  Corporate Existence.  The Company shall maintain
and cause each of its subsidiaries (if any) to maintain, their respective
corporate existence, rights and franchises in full force and effect unless the
failure to maintain such existence (in the case of any subsidiaries), rights and
franchises are not reasonably expected to have a Material Adverse Effect.

               SECTION 5.03  Properties, Business, Insurance.  The Company shall
maintain and cause each of its subsidiaries to maintain as to their respective
properties and business, with financially sound and reputable insurers,
insurance against such casualties and contingencies and of such types and in
such amounts as is customary for companies similarly situated, which insurance
shall be deemed by the Company to be sufficient.  The Company shall also
maintain in effect “key person” life insurance policies, payable to the Company,
on the life of William J.  McMorrow (so long as he remains an employee of the
Company), in the amount of $5,000,000.  The Company shall not cause or permit
any assignment or change in beneficiary and shall not borrow against any such
policy.

               SECTION 5.04  Inspection and Consultation.  The Company shall
permit and cause each of its subsidiaries to permit each Purchaser and such
persons as it may designate, at such Purchaser’s expense, to visit and inspect
any of the properties of the Company and its subsidiaries during normal business
hours, examine their books and take copies and extracts therefrom, discuss the
affairs, finances and accounts of the Company and its subsidiaries with their
officers, employees and public accountants (and the Company hereby authorizes
said accountants to discuss with such Purchaser and such designees such affairs,
finances and accounts), and consult with the management of the Company and its
subsidiaries as to their affairs, finances and accounts, all upon reasonable
notice.

               SECTION 5.05  Restrictive Agreements Prohibited.  Neither the
Company nor any of its subsidiaries shall become a party to any agreement which
by its terms restricts the Company’s performance of this Agreement.

               SECTION 5.06  Transactions with Affiliates.  Except for
transactions contemplated by this Agreement or as otherwise approved by the
Board of Directors, neither the Company nor

-20-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


any of its subsidiaries shall enter into any transaction with any director,
officer, employee or holder of more than 5% of the outstanding capital stock of
any class or series of capital stock of the Company or any of its subsidiaries,
member of the family of any such person, or any corporation, partnership, trust
or other entity in which any such person, or member of the family of any such
person, is a director, officer, trustee, partner or holder of more than 5% of
the outstanding capital stock thereof, except for transactions on customary
terms related to such person’s employment.

               SECTION 5.07  Restrictions on New Debt.  The Company will obtain
the prior written consent of Holders of two-thirds or more of the principal
amount of 2002 Debentures then outstanding prior to issuing any Debt of the
Company, whether or not in combination with warrants or other equity securities
to any person; provided, that such consent shall not be required to issue (a)
Senior Debt so long as the Company does not grant any contractual preference or
priority for payment to one lender of Senior Debt over another lender of Senior
Debt; (b) up to an aggregate of $13,500,000 of principal amount of Debt that is
pari passu with the 2002 Debentures or (c) any Debt that is junior and
subordinate to the 2002 Debentures.

               SECTION 5.08  Compliance with Laws.  The Company shall comply,
and cause each subsidiary to comply, with all applicable laws, rules,
regulations and orders, noncompliance with which could reasonably be expected to
have a Material Adverse Effect.

               SECTION 5.09  Keeping of Records and Books of Account.  The
Company shall keep, and cause each subsidiary to keep, adequate records and
books of account, in which complete entries will be made in accordance with
GAAP, reflecting all financial transactions of the Company and such subsidiary,
and in which, for each fiscal year, all proper reserves for depreciation,
depletion, obsolescence, amortization, taxes, bad debts and other purposes in
connection with its business shall be made.

               SECTION 5.10  Change in Nature of Business.  The Company and its
subsidiaries taken as a whole shall not make any material change in the nature
of its business as set forth in any documents furnished by the Company relating
to this Agreement.

               SECTION 5.11  U.S. Real Property Interest Statement.  Upon a
written request by any Purchaser, the Company shall provide such Purchaser with
a written statement informing it whether such Purchaser’s interest in the
Company constitutes a U.S. real property interest.  The Company’s determination
shall comply with the requirements of Treasury Regulation Section 1.897-2(h)(1)
or any successor regulation, and the Company shall provide timely notice to the
Internal Revenue Service, in accordance with and to the extent required by
Treasury Regulation Section 1.897-2(h)(2) or any successor regulation, that such
statement has been made.  The Company’s written statement to any Purchaser shall
be delivered to such Purchaser within twenty (20) days of such Purchaser’s
written request therefor.

               SECTION 5.12  International Investment Survey Act of 1976.  The
Company shall use its best efforts to file on a timely basis all reports
required of it under 22 U.S.C. Section 3104, or any similar statute, relating to
a foreign person’s direct or indirect investment in the Company.

-21-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


               SECTION 5.13  Consolidation, Merger or Disposition of Assets. 
The Company will not consolidate with or merge with any other person or convey,
transfer or lease substantially all of its assets in a single transaction or
series of transactions to any person unless the Company shall have paid all
outstanding principal and interest on the 2002 Debentures and all interest that
would have been due and payable on the 2002 Debentures had they been held to
maturity.  The Company shall provide each Holder of a 2002 Debenture with
written notice of such payment at least thirty (30) business days in advance of
any proposed transaction.

               SECTION 5.14  Debt to Equity Ratio.  The Company shall not permit
the Debt to Equity Ratio to be greater than 3 to 1.

               SECTION 5.15  Debt Coverage Ratio.  The Company shall not permit
the Debt Coverage Ratio calculated on the last business day of any fiscal
quarter of the Company to be less than 1.5 to 1.

               SECTION 5.16  Termination of Covenants.  The covenants set forth
in Article V shall terminate and be of no further force or effect as to each
Holder when such Holder no longer holds any 2002 Debentures.

               SECTION 5.17  Rule 144A Information.  The Company shall, at all
times during which it is neither subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, nor exempt from reporting pursuant to
Rule 12g3-2(b) under the Exchange Act, (a) provide in writing, upon the written
request of any Purchaser or a prospective buyer of Common Shares from any
Purchaser, all information required by Rule 144A(d)(4)(i) of the General
Regulations promulgated by the Commission under the Securities Act (“Rule 144A
Information”) and (b) upon the written request of any Purchaser, cooperate with
and assist such Purchaser or any member of the National Association of
Securities Dealers, Inc. PORTAL system in applying to designate and thereafter
maintain the eligibility of the Common Shares for trading through PORTAL.  The
Company’s obligations under this Section 5.17 shall at all times be contingent
upon the relevant Purchaser’s obtaining from the prospective buyer of or Common
Shares a written agreement to take all reasonable precautions to safeguard the
Rule 144A Information from disclosure to anyone other than a person who will
assist such buyer in evaluating the purchase of any or Common Shares.

ARTICLE VI
COVENANTS OF THE PURCHASERS

               SECTION 6.01  Restriction on Transfers. The Purchasers shall not
transfer all or any portion of the 2002 Debentures or the Common Shares except
in compliance with this Agreement and the applicable provisions of the
securities laws of the United States.  Notwithstanding any other provision of
this Agreement (other than Section 3.07), other than as specifically approved by
the Company in writing, neither Purchaser shall sell, transfer or otherwise
dispose of any Common Shares, except as follows:

 

               (a)     None of the Common Shares may be sold, transferred or
otherwise disposed of by any Purchaser during the period from and including June
28, 2002 through and including September 25, 2002;

-22-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

               (b)     During the period from and including September 26, 2002
through and including December 24, 2002, each Purchaser may sell, transfer or
otherwise dispose of up to a maximum number of Common Shares equal to the
product of (A) the number of Common Shares received by such Purchaser on June
28, 2002 and (B) .20;

 

 

 

               (c)     During the period from and including December 25, 2002
through and including March 24, 2003, each Purchaser may sell, transfer or
otherwise dispose of up to a maximum number of Common Shares equal to the sum of
(A) the product of (1) the number of Common Shares received by such Purchaser on
June 28, 2002 and (2) .20 and (B) that number of Common Shares such Purchaser
was eligible to sell pursuant to Section 6.01(b), but which it did not sell
during the relevant period; and

 

 

 

               (d)     From and after March 25, 2003, each Purchaser may sell,
transfer or otherwise dispose of any Common Shares then held by such Purchaser.

ARTICLE VII
COVENANTS OF THE MANAGING STOCKHOLDER

               SECTION 7.01  Tag-Along Rights.  For the purposes of this Section
7.01 only the term “Shares” shall mean and include (i) in respect of the
Managing Stockholder, all voting securities of the Company now beneficially
owned or hereafter acquired by the Managing Stockholder and (ii) in the case of
a Purchaser, all Common Shares acquired by that Purchaser prior to the
termination of this Article VII.

 

               (a)     The Managing Stockholder agrees that if he (the “Selling
Stockholder”) proposes to sell or transfer any of his Shares (the “Tag-Along
Securities”) in a transaction that does not comply with the Manner of Sale
provisions of Rule 144(f) under the Securities Act, and the amount of such
Tag-Along Securities together with all other Shares sold by such Managing
Stockholder after the date hereof exceeds 320,000 (subject to adjustment for any
Extraordinary Common Stock Event but excluding any shares sold in compliance
with the Manner of Sale provision of Rule 144(f) under the Securities Act), then
such Selling Stockholder shall provide written notice (the “Tag-Along Offer
Notice”) of such intent to the Purchasers in the manner set forth in this
Section 7.01 (the date of receipt of such notice being the “Tag-Along Notice
Date”).  The Tag-Along Offer Notice shall identify the proposed transferee(s)
(the “Tag-Along Purchaser”), the number of Tag-Along Securities proposed to be
purchased by the Tag-Along Purchaser, the Tag-Along Ratio (as defined in Section
7.01(c)), the consideration offered per Tag-Along Security (the “Tag-Along Offer
Price”) and any other material terms and conditions of the proposed transfer
(the “Tag-Along Offer”) and, in the case of a Tag-Along Offer in which the
Tag-Along Offer Price consists in part or in whole of consideration other than
cash, such information relating to such consideration as the Purchasers may
reasonably request in order to evaluate such non-cash consideration.  The
Purchasers shall have the right, exercisable as set forth below, to accept the
Tag-Along Offer to sell for up to the number of Shares determined pursuant to
Section 7.01(c) and (d).  The Tag-Along Offer Price paid to any Purchaser shall
be not less than the highest price paid per Tag-Along Security to the Selling
Stockholder, which shall include any payments to the Selling Stockholder for an
agreement not to compete or any consulting or other similar fees

-23-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

payable to the Selling Stockholder (other than fees for actually anticipated
future services).  Any Purchaser that wishes to accept the Tag-Along Offer
shall, within 10 days after the Tag-Along Notice Date (the “Tag-Along Notice
Period”), provide the Selling Stockholder with written notice (a “Tag-Along
Acceptance Notice”) specifying the number of Shares that the Purchaser wishes to
sell, and shall simultaneously provide a copy of such Tag-Along Acceptance
Notice to the Company.

 

 

 

               (b)     Not less than 10 days prior to the proposed date of any
sale pursuant to a Tag-Along Offer (the “Transfer Date”), which date may not be
earlier than 10 days after the termination of the Tag-Along Notice Period, the
Selling Stockholder shall notify the Company and the Purchasers of the Transfer
Date.  Not less than three days prior to the Transfer Date, the participating
Purchasers shall deliver to the Company in escrow (pending the consummation of
the sale pursuant to the Tag-Along Offer) their duly endorsed certificates
representing the Shares to be transferred by the participating Purchasers
pursuant to the Tag-Along Offer, together with all other documents reasonably
required by the Company and/or the Tag-Along Purchaser to be executed in
connection with the sale of such Tag-Along Securities pursuant to the terms of
the Tag-Along Offer; provided, that each participating Purchaser shall, as a
condition to the sale of the Tag-Along Securities, have the right to receive all
documentation (the “Transfer Documentation”) from the Selling Stockholder
relating to the sale of the Tag-Along Securities at least five days prior to the
consummation of such sale.  Any material change in the terms of the Tag-Along
Offer (whether or not reflected in the Transfer Documentation) will require the
submission of a new Tag-Along Offer Notice and the recommencement of compliance
with all of the other applicable provisions of this Section 7.01.

 

 

 

               (c)     The Purchasers shall have the right to sell (and the
Selling Stockholder shall reduce the number of its shares to be sold by a
corresponding amount), pursuant to the Tag-Along Offer, a number of shares equal
to the product of the total number of Tag-Along Securities offered to be
purchased by the Tag-Along Purchaser as set forth in such Tag-Along Offer
multiplied by a fraction (the “Tag-Along Ratio”), the numerator of which shall
be the aggregate number of Shares owned by such Purchaser and the denominator of
which shall be the aggregate number of Shares owned at that time by the Selling
Stockholder and the participating Purchasers.

 

 

 

               (d)     Notwithstanding anything else in this Agreement, in no
event may the Purchasers sell more than the total number of Shares specified in
such Purchasers’ Tag-Along Notice applicable to the relevant Tag Along Offer. 
If, at the termination of the Tag-Along Notice Period, any Purchaser shall not
have accepted the Tag-Along Offer, the Purchaser will be deemed to have waived
any and all of its rights under this Section 7.01 with respect to the sale of
any of its Shares pursuant to such Tag-Along Offer.

 

 

 

               (e)     The Selling Stockholder, shall have 60 days from the
conclusion of the Tag-Along Notice Period in which to consummate the sale
contemplated by the Tag-Along Offer to the Tag-Along Purchaser at the price and
on the terms contained in the Tag-Along Offer Notice.  If, at the end of such
60-day period, the Selling Stockholder has not completed the sale contemplated
by the Tag-Along Offer Notice, the right of the

-24-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

Selling Stockholder to effect such sale shall terminate, and the Tag-Along
Securities subject to such proposed sale shall again be subject to all the
restrictions on sale or other disposition and other provisions contained in this
Agreement.

 

 

 

               (f)     Immediately after the consummation of the sale of the
Tag-Along Securities pursuant to the Tag-Along Offer, the Selling Stockholder
shall notify the participating Purchasers and the Company thereof, shall remit
to each of the participating Purchasers their portion of the total sales price
specified in the Tag-Along Offer Notice, and shall furnish such other evidence
of such sale (including the time of completion) and the terms thereof as may be
reasonably requested by the Purchasers.  The Company shall, upon being notified
of the consummation of such sale, return to each participating Purchaser a new
stock certificate, as the case may be, for the balance of the Shares not sold as
part of the Tag-Along Securities, in accordance with each Purchasers
instructions.

 

 

 

               (g)     Notwithstanding anything contained in this Section 7.01,
there shall be no liability on the part of the Selling Stockholder to any
Purchaser if the sale of the Tag-Along Securities is not consummated for
whatever reason.

 

 

 

               (h)     No Purchaser shall be required to make any representation
or warranty in connection with the Tag-Along Offer other than as to such
Purchaser’s ownership and authority to sell, free of all Liens, the Shares
proposed to be sold by it.

               SECTION 7.02  Termination.  The covenants set forth in this
Article VII shall automatically terminate and be of no further force or effect
as to each Purchaser when such Purchaser no longer holds at least 25% of the
Common Shares originally issued to such Purchaser (after giving effect to any
Extraordinary Common Stock Event).

ARTICLE VIII
MISCELLANEOUS

               SECTION 8.01  Expenses.  Each party hereto will pay its own
expenses in connection with the transactions contemplated hereby, whether or not
such transactions shall be consummated, provided, however, that the Company
shall reimburse the Purchasers for all reasonable expenses of the Purchasers,
not in excess of $40,000, incurred by the Purchasers with respect to the due
diligence, documentation, and closing of the transactions contemplated by this
Agreement, including but not limited to the fees and disbursements of the
Purchasers’ special counsel, Wilmer, Cutler & Pickering.  Notwithstanding the
foregoing, the Company shall reimburse the Purchasers for all reasonable
out-of-pocket expenses and costs, including without limitation, reasonable
attorney’s fees, expended or incurred by the Purchasers with respect to any
subsequent amendment, waiver, consent requested by the Company or enforcement of
the transactions contemplated by the present Agreement.

               SECTION 8.02  Survival of Agreements.  All covenants, agreements,
representations and warranties made in this Agreement or any certificate or
instrument delivered pursuant to or in connection herewith shall survive the
execution and delivery of this Agreement and the issuance, sale and delivery of
the 2002 Debentures and the Common Shares, unless such covenants, agreements,
representations or warranties expressly state otherwise, and all statements
contained

-25-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


in any certificate or other instrument delivered hereunder or in connection
herewith shall be deemed to constitute representations and warranties made by
the party delivering such certificate or other instrument.

               SECTION 8.03  Brokerage.  Each party hereto will indemnify and
hold harmless the others against and in respect of any claim for brokerage or
other commissions relative to this Agreement or to the transactions contemplated
hereby, based in any way on agreements, arrangements or understandings made or
claimed to have been made by such party with any third party.

               SECTION 8.04  Parties in Interest.  All representations,
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors, permitted transferees of the 2002 Debentures, distributees and
assigns of the parties hereto whether so expressed or not, provided, that (a)
the Company shall not have the right to assign its rights hereunder or any
interest therein without the prior written consent of Holders of at least
two-thirds of the aggregate outstanding principal amount of the 2002 Debentures
and (b) a Purchaser and its successor, transferee, distributee or assign shall
not have the right to assign its rights hereunder or any interest therein
without the written consent of the Company other than to a successor,
transferee, distributee or assign as permitted by the first sentence of Section
1.09.

               SECTION 8.05  Notices.  All notices, requests, consents and other
communications hereunder shall be in writing and shall be delivered in person,
mailed by certified or registered mail, return receipt requested, or sent by
confirmed facsimile, addressed as follows:

 

               (a)     if to the Company, at 9601 Wilshire Blvd., Suite 220,
Beverly Hills, California 90210, (Facsimile: (310) 887-6454), Attention: Chief
Financial Officer, with a copy to Richard K. Smith, White & Case LLP, 633 West
Fifth Street, Suite 1900, Los Angeles, California 90071 (Facsimile: (213)
687-0758); and

 

 

 

               (b)     if to any Purchaser, at the address and facsimile of such
Purchaser set forth in Schedule I, with a copy to John B. Watkins, Wilmer,
Cutler & Pickering, 100 Light Street, Baltimore, Maryland 21202 (Facsimile:
(410) 986-2828);

or, in any such case, at such other address or addresses as shall have been
furnished in writing by such party to the others.

               SECTION 8.06  Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
giving effect to conflict of laws provisions or rules.

               SECTION 8.07  Entire Agreement.  This Agreement, including the
Schedules and Exhibits hereto, and the 2002 Debentures constitute the entire
agreement of the parties with respect to the subject matter hereof and thereof
and supersede all prior written or oral agreements between the parties hereto. 
All Schedules and Exhibits hereto are hereby incorporated herein by reference.

-26-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


               SECTION 8.08  Counterparts.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

               SECTION 8.09  Amendments.  This Agreement may not be amended or
modified, and no provisions hereof may be waived, without the written consent of
the Company and the Holders of at least two-thirds of the aggregate outstanding
principal amount of the 2002 Debentures.

               SECTION 8.10  Severability.  If any provision of this Agreement
shall be declared void or unenforceable by any judicial or administrative
authority, the validity of any other provision and of the entire Agreement shall
not be affected thereby.

               SECTION 8.11  Titles and Subtitles.  The titles and subtitles
used in this Agreement are for convenience only and are not to be considered in
construing or interpreting any term or provision of this Agreement.

               SECTION 8.12  Indemnification.

               (a)     The Company agrees to indemnify and hold harmless the
Purchasers and their affiliates, and their respective partners, co-investors,
officers, directors, employees, agents, consultants, attorneys and advisers
(each, an “Indemnified Party”), from and against any and all actual losses,
claims, damages, liabilities, costs and expenses (including, without limitation,
environmental liabilities, costs and expenses and all reasonable fees, expenses
and disbursements of counsel), joint or several (hereinafter collectively
referred to as a “Loss”), which may be incurred by or asserted or awarded
against any Indemnified Party in connection with or in any manner arising out of
or relating to any investigation, litigation or proceeding or the preparation of
any defense with respect thereto, arising out of or in connection with or
relating to this Agreement, or the transactions contemplated hereby, whether or
not such investigation, litigation or proceeding is brought by the Company, any
of its subsidiaries, shareholders or creditors, an Indemnified Party or any
other person, whether or not any of the transactions contemplated by this
Agreement are consummated, except to the extent such Loss is found in a final
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct.  The Company agrees
that no Indemnified Party shall have any liability (whether direct or indirect,
in contract, tort or otherwise) to the Company or any of its subsidiaries,
shareholders or creditors for or in connection with the transactions
contemplated hereby, except to the extent such liability is found in a final
judgment by a court of competent jurisdiction to have resulted from any
Indemnified Party’s gross negligence or willful misconduct or the breach by a
Purchaser of its obligations under this Agreement but in no event shall an
Indemnified Party be liable for punitive, exemplary or consequential damages.

               (b)     An Indemnified Party shall give written notice to the
Company of any claim with respect to which it seeks indemnification promptly
(but in no event later than thirty (30) days) after the discovery by such
parties of any matters giving arise to a claim for indemnification pursuant to
Section 8.12(a); provided that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the Company of its obligations under
this Section 8.12, except to the extent that the Company is actually prejudiced
by such failure to give notice.  In case any such action or claim is brought
against any Indemnified Party, the Company shall be entitled to

-27-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


participate in and, unless in the judgment of the Indemnified Party a conflict
of interest between such Indemnified Party and the Company may exist in respect
of such action or claim, to assume the defense thereof, with counsel reasonably
satisfactory to the Indemnified Party and after notice from the Company to the
Indemnified Party of its election so to assume the defense thereof.  If the
Company elects in writing to assume the defense of such action or claim, and
does so assume the defense of any such action or claim, the Company shall not be
liable to such Indemnified Party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof other than
reasonable costs of investigation.  In any event, unless and until the Company
elects in writing to assume and does so assume the defense of any such action or
claim the Indemnified Party’s reasonable costs and expenses arising out of the
defense, settlement or compromise of any such action or claim shall be Losses
subject to indemnification hereunder.  If the Company elects to defend any such
action or claim, then the Indemnified Party shall be entitled to participate in
such defense with counsel of its choice at its sole cost and expense.  The
Company shall not be liable for any settlement of any action or claim effected
without its written consent.  Anything in this Section 8.12 to the contrary
notwithstanding, the Company shall not, without the Indemnified Party’s prior
written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof that imposes any future obligation on the
Indemnified Party or that does not include, as an unconditional term thereof,
the giving by the claimant or the plaintiff to the Indemnified Party, a release
from all liability in respect of such claim.

               SECTION 8.13  Remedies Cumulative.  No remedy conferred in this
Agreement is intended to be exclusive of any other remedy and each and every
such remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.

               SECTION 8.14  Remedies Not Waived.  No course of dealing between
the Company and any Purchaser and no delay or failure in exercising any rights
hereunder shall operate as a waiver of any of the rights of any Purchaser.

               SECTION 8.15  Certain Defined Terms.  As used in this Agreement,
the following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):


 

               (a)     “Capital Lease Obligations” of any person means the
obligations of such person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

 

 

               (b)     “Debt” of any person means, without duplication, (i) all
obligations of such person for borrowed money, whether or not evidenced by
bonds, debentures, notes or similar instruments, (ii) all Capital Lease
Obligations of such person, (iii) all obligations of such person to pay the
deferred purchase price of property or services (other than current accounts
payable in the ordinary course of business), (iv) all indebtedness secured by a
Lien on the property or assets of such person, whether or not

-28-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

such indebtedness shall have been assumed by such person, (v) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn) and banker’s acceptances issued for the account of
such person, (vi) all Suretyship Liabilities of such person, (vii) all other
obligations of such person upon which interest charges are customarily paid
(other than accounts payable in the ordinary course of business which are not
more than ninety (90) days past due), (viii) all obligations of such person
under conditional sale or other title retention agreements relating to property
or assets acquired by such person, (ix) all net obligations, contingent or
otherwise, of such person with respect to any Hedging Agreement, (x) all
obligations of such person to redeem, purchase or otherwise retire or extinguish
any of its capital stock at a fixed or determinable date (whether by operation
of a sinking fund or otherwise), at another’s option or upon the occurrence of a
condition not solely within the control of such person (e.g., redemption from
future earnings), and (xi) all debt (as defined above) of any partnership in
which such person is a general partner (except to the extent such debt is not
recourse to such person).

 

 

 

               (c)     “Debt Coverage Ratio” means, at the date of calculation,
the ratio of EBITDA to Total Debt Interest computed on a twelve month trailing
basis.

 

 

 

               (d)     “Debt to Equity Ratio” means the ratio of Measured Debt
to Equity.

 

 

 

               (e)     “EBITDA” means, for any period, earnings for such period
before reduction for depreciation, interest, amortization and income taxes for
such period, determined in accordance with GAAP.

 

 

 

               (f)     “Equity” means the total stockholder’s equity of the
Company and its subsidiaries, determined in accordance with GAAP plus (i) the
2002 Debentures and (ii) any Debt that ranks pari passu with, or is subordinated
to, the 2002 Debentures.

 

 

 

               (g)     “Exchange Act” means the Securities Exchange Act of 1934.

 

 

 

               (h)     “Extraordinary Common Stock Event” shall mean (i) the
issue of additional shares of Common Stock as a dividend or other distribution
on outstanding Common Stock, (ii) a subdivision of outstanding shares of Common
Stock into a greater number of shares of the Common Stock, or (iii) a
combination of outstanding shares of Common Stock into a smaller number of
shares of the Common Stock.

 

 

 

               (i)     “Hedging Agreement” means any interest rate protection
agreement, foreign currency exchange agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement.

 

 

 

               (j)     “Lien” means mortgage, deed of trust, pledge, lien,
security interest or other charge or encumbrance (including the lien or retained
security title of a conditional vendor) of any nature.

 

 

 

               (k)     “Measured Debt” means with respect to the Company and its
subsidiaries, all indebtedness and all liabilities for borrowed money of the
Company and its subsidiaries, whether or not evidenced by a written instrument,
except (i) the 2002

-29-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

Debentures, (ii) Debt which by its terms is subordinate and junior to, or pari
passu with, the 2002 Debentures and (iii) Debt of the Company and its
subsidiaries with respect to which recourse for the payment of the principal of
and interest on such Debt is limited to the property or assets financed with
such Debt.

 

 

 

               (l)     “person” shall mean an individual, corporation, trust,
partnership, joint venture, unincorporated organization, government agency or
any agency or political subdivision thereof, or other entity.

 

 

 

               (m)   “Securities Act” means the Securities Act of 1933.

 

 

 

               (n)    “Senior Debt” means all Debt of the Company, including any
extensions, renewals, replacements or refinancings thereof, whether outstanding
on the date hereof or hereafter created or incurred, which is not by its terms
subordinate and junior to the 2002 Debentures.

 

 

 

               (o)     “subsidiary” shall mean, as to the Company, any
corporation of which more than 50% of the outstanding stock having ordinary
voting power to elect a majority of the Board of Directors of such corporation
(irrespective of whether or not at the time stock of any other class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time directly or indirectly owned by the
Company, or by one or more of its subsidiaries, or by the Company and one or
more of its subsidiaries, and each other entity listed on Schedule III hereto.

 

 

 

               (p)    “Suretyship Liability” means any agreement, undertaking or
other contractual arrangement by which any person guarantees, endorses or
otherwise becomes or is contingently liable upon (by direct or indirect
agreement, contingent or otherwise, to provide funds for payment, to supply
funds to or otherwise to invest in a debtor, or otherwise to assure a creditor
against loss) any Debt of any other person (other than by endorsements of
instruments in the course of collection), or guarantees the payment of dividends
or other distributions upon the shares of any other person.  The amount of any
person’s obligation under any Suretyship Liability shall (subject to any
limitation set forth therein) be deemed to be the principal amount of the
indebtedness, obligation or other liability guaranteed thereby.

 

 

 

               (q)    “Total Debt Interest” means the sum of the outstanding
interest due as of the date of calculation with respect to the Debt of the
Company other than Debt of the Company with respect to which recourse for the
payment of the principal of and interest on such Debt is limited to the property
or assets financed with such Debt.

-30-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


ARTICLE IX
EVENTS OF DEFAULT

               SECTION 9.01  Events of Default.  If any of the following events
(“Events of Default”) shall occur and be continuing:

 

               (a)     The Company shall fail to pay any installment of
principal of any of the 2002 Debentures within 5 days of when due; or

 

 

 

               (b)     The Company shall fail to pay any interest on any of the
2002 Debentures within 5 days of when due; or

 

 

 

               (c)     The Company shall default in the performance of any
covenant contained in Section 5.14 or 5.15; or

 

 

 

               (d)     Any representation or warranty made by the Company in
this Agreement or by the Company (or any of its officers) in any certificate,
instrument or written statement contemplated by or made or delivered pursuant to
or in connection with this Agreement, shall prove to have been incorrect when
made in any material respect and shall remain incorrect 10 days after written
notice thereof to the Company; or

 

 

 

               (e)     The Company shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement or the 2002 Debentures
on its part to be performed or observed and any such failure remains unremedied
for 30 business days after written notice thereof shall have been given to the
Company by any registered Holder of the 2002 Debentures; or

 

 

 

               (f)     The Company or any Subsidiary shall (i) admit in writing
its inability to pay its debts generally as they become due; (ii) commence a
voluntary case under Title 11 of the United States Code as from time to time in
effect, or by its authorizing, by appropriate proceedings of its board of
directors or other governing body, the commencement of such a voluntary case;
(iii) file an answer or other pleading admitting or failing to deny the material
allegations of a petition filed against it commencing an involuntary case under
said Title 11, or seeking, consenting to or acquiescing in the relief therein
provided, or by its failing to controvert timely the material allegations of any
such petition; (iv) be the subject of an order entered for relief in any
involuntary case commenced under said Title 11 for at least 60 days; (v) seek
relief as a debtor under any applicable law, other than said Title 11, of any
jurisdiction relating to the liquidation or reorganization of debtors or to the
modification or alteration of the rights of creditors, or by its consenting to
or acquiescing in such relief; (vi) receive or have notice of an order by a
court of competent jurisdiction (a) finding it to be bankrupt or insolvent, (b)
ordering or approving its liquidation, reorganization or any modification or
alteration of the rights of its creditors, or (c) assuming custody of, or
appointing a receiver or other custodian for, all or a substantial part of its
property; or (vii) make an assignment for the benefit of, or entering into a
composition with, its creditors, or appointing or consenting to the appointment
of a receiver or other custodian for all or a substantial part of its property;

-31-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 

then, and in any such event,

 

 

 

               (i)     the Purchasers may, by notice to the Company, declare the
entire unpaid principal amount of the 2002 Debentures, all interest accrued and
unpaid thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the 2002 Debentures, all such accrued
interest and all such amounts shall become and be forthwith due and payable
(unless there shall have occurred an Event of Default under subsection 8.01(f)
in which case all such amounts shall automatically become due and payable),
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Company, and

 

 

 

               (ii)     the Purchasers may proceed to protect and enforce their
rights by suit in equity (including without limitation a suit for rescission),
action at law and/or other appropriate proceeding either for specific
performance of any covenant, provision or condition contained or incorporated by
reference in this Agreement or any term of the Charter, or in aid of the
exercise of any power granted in this Agreement or in the Charter.

               SECTION 9.02  Annulment of Defaults.  Section 9.01 is subject to
the condition that, if at any time after the principal of any of the 2002
Debentures shall have become due and payable, and before any judgment or decree
for the payment of the moneys so due, or any portion thereof, shall have been
entered, then and in every such case the Holders of sixty-six and two-thirds
percent (66 2/3%) or more in principal amount of all 2002 Debentures then
outstanding may, by written instrument filed with the Company, rescind and annul
such declaration and its consequences; but no such rescission or annulment shall
extend to or affect any subsequent default or Event of Default or impair any
right consequent thereon.

*

*

*

-32-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


               IN WITNESS WHEREOF, the Company, the Managing Stockholder and
each Purchaser has executed this Exchange Agreement as of September     , 2002.

 

KENNEDY-WILSON, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

Freeman Lyle

 

Title:

EVP - CFO

 

 

 

MANAGING STOCKHOLDER

 

 

 

 

 

--------------------------------------------------------------------------------

 

WILLIAM J. MCMORROW

 

 

 

CAHILL, WARNOCK STRATEGIC PARTNERS
FUND, L.P.

 

 

 

 

By:

CAHILL, WARNOCK STRATEGIC
PARTNERS, L.P., its sole General Partner

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Donald W. Hughes

 

 

Title:

General Partner

 

 

 

STRATEGIC ASSOCIATES, L.P.

 

 

 

 

By:

CAHILL, WARNOCK STRATEGIC
PARTNERS, L.P., its sole General Partner

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Donald W. Hughes

 

 

Title:

General Partner

-Signature Page-
Exchange Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS


SCHEDULE I

PURCHASERS

Name and Address of Purchasers

 

1999  Debentures

 

2002 Debentures

 

Common Shares

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Cahill, Warnock Strategic
Partners Fund, L.P.
One South Street
Suite 2150
Baltimore, Maryland 21202
Attention: Donald Hughes
Facsimile: (410) 895-3805

 

$

7,106,000

 

$

2,627,237

 

 

709,678

 

Strategic Associates, L.P.
One South Street
Suite 2150
Baltimore, Maryland 21202
Attention: Donald Hughes
Facsimile: (410) 895-3805

 

$

394,000

 

$

145,573

 

 

39,322

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS


SCHEDULE II

DISCLOSURE SCHEDULE

               Section 2.04.  Rights to acquire equity securities:

Name

 

Right

 

Amount

 

Underlying Shares of Common
Stock of the Company

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

FBR Asset Investment Corporation

 

Warrant

 

131,096 (subject to adjustment)

 

131,096 (subject to adjustment)

Colony Investors III, L.P.

 

Warrant

 

198,039 (subject to adjustment)

 

198,039 (subject to adjustment)

Colony Investors III, L.P.

 

Purchase Rights

 

An amount sufficient to maintain its pro rata ownership

 

An amount sufficient to maintain its pro rata ownership

               Section 2.06.  The Loan Agreement dated as of June 13, 2002 among
U.S. Bank National Association, as agent, the lenders party thereto and the
Company (the “U.S. Bank Agreement”).

               Section 2.07.  The Company is engaged in Litigation in the
ordinary course of its operations.  The Company does not believe that such
Litigation will have a material adverse affect on its business, financial
condition, operations or property.

               Section 2.12.  The Note Purchase Agreement dated as of June 22,
2000 among the Company and the purchasers party thereto relating to the purchase
and sale of $15,000,000 of the Company’s 12% Senior Notes due June 22, 2006; the
U.S. Bank Agreement, the 1999 Agreement; and the Exchange Agreement.  The
Company has entered into loan guarantees with respect to the following
properties:

Property

 

 

Maximum Amount of Guarantee

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

15th Street Senior Living Facility

 

$

1,800,000

 

612 Flower Street

 

$

6,000,000

 

City Park East/Alamo Downs

 

$

3,259,000

 

Sundance

 

$

3,030,000

 

Santiago

 

$

2,500,000

 

Kohanaiki

 

$

17,500,000

 

II-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS


               Section 2.14.  The Company has entered into loan guarantees with
respect to the following properties:

Property

 

 

Maximum Amount of Guarantee

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

15th Street Senior Living Facility

 

$

1,800,000

 

612 Flower Street

 

$

6,000,000

 

City Park East/Alamo Downs

 

$

3,259,000

 

Sundance

 

$

3,030,000

 

Santiago

 

$

2,500,000

 

Kohanaiki

 

$

17,500,000

 

II-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS


SCHEDULE III

LIST OF SUBSIDIARIES AND AFFILIATES

Name of Subsidiary

 

Jurisdiction of Incorporation

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1.

Asset One

 

Japan

2.

Ace Capital, Inc.

 

Japan

3.

Ace Capital Holding, Inc.

 

Japan

4.

Cathedral Hill Vistas

 

California

5.

Colony KW Investment Y.K.

 

Japan

6.

Colony-KW Partners, L.P.

 

Delaware

7.

E Property, Inc. (formerly e-KWIC, Inc.)

 

California

8.

KW Hilltop, Inc.

 

 

9.

Hilltop Colony, LLC

 

California

10.

K.A. Capital K.K.

 

Japan

11.

Kennedy-Wilson of Austin (Synermark)

 

Texas

12.

Kennedy-Wilson of Dallas (Fults)

 

Texas

13.

Kennedy-Wilson Florida Management Inc

 

Delaware

14.

Kennedy Wilson International

 

California

15.

Kennedy Wilson International of New York, Inc.

 

New York

16.

Kennedy Wilson Japan Co. Ltd.

 

Japan

17.

Kennedy Wilson Japan K.K.

 

Japan

18.

Kennedy Wilson Minnesota Management Inc.

 

Delaware

19.

Kennedy-Wilson Nevada Management Inc

 

Delaware

III-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Name of Subsidiary

 

Jurisdiction of Incorporation

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

20.

Kennedy-Wilson Ohio Management, Inc.

 

Delaware

21.

Kennedy-Wilson Pennsylvania Management Inc.

 

Delaware

22.

K-W Portfolio Fund II, LLC

 

Delaware

23.

Kennedy-Wilson Properties Ltd.

 

Illinois

24.

Kennedy-Wilson Properties Ltd.

 

Delaware

25.

Kennedy-Wilson Properties of Colorado Ltd.

 

Colorado

26.

Kennedy-Wilson Properties of Connecticut Ltd.

 

Connecticut

27.

Kennedy-Wilson Properties of Delaware, Ltd.

 

Delaware

28.

Kennedy-Wilson Properties of Georgia Ltd.

 

Georgia

29.

Kennedy-Wilson Properties of Michigan Ltd.

 

Michigan

30.

Kennedy-Wilson Properties of Missouri Ltd.

 

Missouri

31.

Kennedy-Wilson Properties of New New Mexico, Ltd.

 

New Mexico

32.

Kennedy-Wilson Properties of New York Ltd.

 

New York

33.

Kennedy-Wilson Properties of Tennessee Ltd., Corp.

 

Tennessee

34.

Kennedy-Wilson Properties Northwest, Ltd.

 

Washington

35.

Kennedy-Wilson Tech, Ltd.

 

California

36.

Kennedy-Wilson Virginia Management Inc.

 

Delaware

37.

Kennedy-Wilson Wisconsin Management, Inc.

 

Delaware

38.

5900 Sepulveda Property Group, Inc.

 

 

39.

KW 7080 Hollywood Group, Inc.

 

 

40.

KW 1055 Wilshire Group, Inc.

 

 

III-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Name of Subsidiary

 

Jurisdiction of Incorporation

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

41.

KW 6380 Wilshire Group, Inc.

 

 

42.

Kennedy-Wilson Properties of Alaska, Ltd.

 

Alaska

43.

KW Courtyard Homes Group, Inc.

 

California

44.

KW Courtyard Homes, LLC

 

California

45.

KWC Limited Partner, Inc. (form. KW Del Mar)

 

California

46.

K-W Hilltop, Inc.

 

California

47.

KW Kohanaiki Group, Inc.

 

California

48.

KW Kohanaiki LLC

 

California

49.

KW Paseo Group, Inc.

 

California

50.

KW Paseo Heights, Inc.

 

California

51.

KW Paseo Heights, LLC

 

California

San Pedro Investment, Inc. (formerly KW Portfolio Group II, Inc.)

 

Delaware

52.

KW Portfolio Group I, Inc.

 

Delaware

53.

K-W Properties

 

California

54.

K-W Puako Group, Inc.

 

California

55.

KW Puako LLC

 

California

56.

KWC General Partner Inc. (form. KW Reno Equity)

 

California

57.

K-W Santiago Inc.

 

California

58.

SFR Properties, LLC

 

California

59.

KW SFR Properties Inc.

 

California

60.

KW Valencia Group, Inc.

 

California

III-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Name of Subsidiary

 

Jurisdiction of Incorporation

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

61.

KW-A, LLC

 

California

62.

KWP Financial I

 

California

63.

KWP Financial IV

 

California

64.

KWP Financial V

 

California

65.

Monarch Investors, Inc.

 

California

66.

Pacific Servicing of Japan, Ltd.

 

Japan

67.

Pacten Valencia Associates, LLC

 

Delaware

68.

Plaza Centre Group, Inc.

 

California

69.

Ski Monarch, LLC

 

California

70.

Colony Park 104, Corp.

 

California

71.

C.P. 104 LLC

 

 

72.

VDE Corona Group Inc.

 

California

73.

K-W Vista Del Valle, LLC

 

California

74.

Westborough Court Group, Inc.

 

California

75.

WP Financial VI (formerly Falcon Crest)

 

California

76.

Financial VII

 

California

77.

KWP Financial

 

California

78.

Kennedy-Wilson Springdale, Ltd.

 

California

79.

KW Mill Place, Inc.

 

Texas

80.

Mill Place Associates, LP

 

Texas

81.

KW Tulsa I General Partner, Inc.

 

Texas

III-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Name of Subsidiary

 

Jurisdiction of Incorporation

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

82.

KW Tulsa I Limited Partner, LP

 

Texas

83.

Techsource Services, Inc.

 

Illinois

84.

Kennedy-Wilson Property Equity, Inc.

 

Delaware

85.

Kennedy-Wilson Property Services, Inc.

 

Delaware

86.

KWI Property Fund I, LP.

 

Delaware

87.

Kennedy-Wilson Property Special Equity, Inc.

 

Delaware

88.

Kennedy-Wilson Austin, Inc.

 

Texas

89.

KW Austin Development I, Inc.

 

Texas

90.

K-W Austin I, LP

 

California

91.

KW Austin, I, Inc.

 

Delaware

92.

FKW La Frontera, Ltd

 

Texas LP

93.

KW 15th Street, Inc.

 

Calif.

94.

KWI Parkside Medical, LP

 

Delaware

95.

KWI Parkside General Partner, LLC

 

Delaware

96.

K-W Techridge General Partner, Inc.

 

Texas

97.

8938 Tobias LLC

 

California

98.

8938 Tobias Corp.

 

California

99.

9010 Tobias Corp.

 

California

100.

9010 Tobias LLC

 

California

101.

K-W Austin CC, Inc.

 

Texas

102.

K-W Austin CC, LP

 

Texas

III-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Name of Subsidiary

 

Jurisdiction of Incorporation

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

103.

KWA Alamo Downs/City Park East  P, Inc.

 

Texas

104.

KWA AD/CPE I General Partner, Inc.

 

Texas

105.

KWA AD/CPE II General Partner, Inc.

 

Texas

106.

KWA AD/CPE II, Limited Partner

 

California

107.

20909 Parthenia LLC

 

California

108.

20909 Parthenia Corp

 

California

109.

Parthenia Court

 

California

110.

20909 Parthenia Court, LLC

 

California

111.

KW 1901 Corp.

 

California

112.

1901 LLC

 

Delaware

113.

612 Partners, LLC

 

California

114.

KWI 1304 Fifteenth Street G.P., LLC

 

Delaware

115.

KWI 1304 Fifteenth Street, LP

 

Delaware

116.

Ocean Park 43, Corp.

 

California

117.

KWP Financial VIII, LLC

 

California

118.

KWP Services, LLC

 

Delaware

119.

Kennedy-Wilson Advisers, Inc.

 

Delaware

120.

ABTR, LLC,

 

Delaware

121.

Santa Ana Park Place Corp.

 

California

122.

Santa Ana Park Place LLC

 

California

123.

Nantucket 187 Corp.

 

California

124.

Nantucket 187 LLC

 

California

III-6



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Name of Subsidiary

 

Jurisdiction of Incorporation

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

125.

Santa Monica Assisted Living LASX I, LP

 

California

126.

KWP Financial IX, Inc.

 

California

127.

KWP Financial IX, LLC

 

California

128.

KWP Sunset LLC

 

California

129.

Vista Santa Fe Villas, LLC

 

Delaware

130.

KW Vista Santa Fe Corp.

 

California

131.

Vista Santa Fe Villas Member LLC

 

Delaware

132.

KW Hawaii, Inc.

 

California

133.

612 Leasing Company, LLC

 

California

134.

CKW bishop Square, LP

 

 

III-7



--------------------------------------------------------------------------------

TABLE OF CONTENTS


EXHIBIT A

FORM OF
DEBENTURE

THIS DEBENTURE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER THE LAWS OF ANY STATE OF OTHER JURISDICTION.  THIS DEBENTURE
MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN APPLICABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS THEREOF.

KENNEDY-WILSON, INC.

SUBORDINATED NOTE DUE 2006

$___________

[         ], 2002

               For value received, Kennedy-Wilson, Inc., a Delaware corporation
(the “Company”), hereby promises to pay to _______________________ or its
assigns who are registered as the holder hereof on the Security Register
maintained by the Company (hereinafter referred to as the “Holder”), on or
before April 15, 2006, the principal sum of __________ Dollars ($_______) or
such part thereof as then remains unpaid, to pay interest from the date hereof
on the whole amount of said principal sum remaining from time to time unpaid at
the rate of six percent (6%) per annum, such interest to be payable monthly in
arrears on the last business day of each month, the first such payment to be due
and payable on [_________], 2002, until the whole amount of the principal hereof
remaining unpaid shall become due and payable, and to pay interest at the rate
of eight percent (8%) (so far as the same may be legally enforceable) on all
overdue principal and interest.  Principal, premium, if any, and interest shall
be payable in lawful money of the United States of America, by check to the
Holder at the address of the Holder set forth in the Security Register. 
Interest shall be computed on the basis of a 360-day year and a 30-day month. 
The rate at which interest is required to be paid may also change under certain
circumstances as described in the Agreement (defined below).

               This Note is issued pursuant to and is entitled to the benefits
of a certain Exchange Agreement, dated as of [_________], 2002 among the Company
and the Purchasers named therein (as the same may be amended from time to time,
hereinafter referred to as the “Agreement”), and each Holder of this Note, by
its acceptance hereof, agrees to be bound by the provisions of the Agreement,
including, without limitation, that (i) the principal of and interest on this
Note is subordinated to Senior Debt, as defined in the Agreement and (ii) in
case of certain Events of Default defined in the Agreement, the principal of
this Note may become or may be declared due and payable in the manner and with
the effect provided in the Agreement.

               As further provided in the Agreement, upon surrender of this Note
for transfer or exchange, a new Note or new Notes of the same tenor dated the
date to which interest has been

A-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS


paid on the surrender Note and in an aggregate principal amount equal to the
unpaid principal amount of the Note so surrendered will be issued to, and
registered in the name of, ‘the transferee or transferees.  The Company may
treat the person in whose name this Note is registered as the owner hereof for
the purpose of receiving payment and for all other purposes.

               In case any payment herein provided for shall not be paid when
due, the Company promises to pay all cost of collection, including all
reasonable attorney’s fees.

               This Note shall be governed by, and construed in accordance with,
the laws of the State of New York, without giving effect to conflict of laws
provisions or rules.

               The Company and all endorsers and guarantors of this Note herein
waive presentment, demand, notice of nonpayment, protest and all other demands
and notices in connection with the delivery, acceptance, performance or
enforcement of this Note.

 

 

KENNEDY-WILSON, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

A-2